 THE ROWAND CO., INC.95The Rowand Company,Inc.andInternational UnionofOperating Engineers,Local 953, AFL-CIO.Case 28-CA-2692April 17, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYOn June 28, 1973, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, the General Counselfiledcross-exceptions, a supporting brief, and anansweringbrief,and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions' of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found that onAugust 4, 1973, Respondent refused the Union'sdemand for recognition as the exclusive bargainingrepresentative of Respondent's 26 heavy equipmentoperators and laborers employed in the constructionof an earth-filled dam on the Mescalero ApacheIndian ReservationnearRuidoso, New Mexico.2 TheUnion had presented 21 authorization cards toRespondent with its demand for recognition.Weagreewith the Administrative Law Judge that sevenof these cards were invalidsincesix of them weresignedby nonemployees and the seventh was signedby an employee with impaired vision who did notunderstand the card'smeaningand significance. TheAdministrative Law Judge concluded that the Unionhad the support of a majority of Respondent'semployees based on its possession of valid authoriza-tion cards executed by 14 of the 26 employees.Included in these 14 cards were those of GarySherell, Jerry Sherrell, and Don Bretz who had been1In the absenceof exceptionsthereto,we adoptpro formatheAdministrativeLaw Judge's conclusions that Respondent violated Sec.8(aXI) by threatening to clear the employee blockade at the entrance to theMescaleroApache IndianReservationby useof force, and byoffering JoelLathan a promotion as an inducement for abstaining from union orconcerted activities2We find that the following employees constitute a unit appropriate forthe purposesof collectivebargaining within the meaning of Sec. 9(b) of theAct-All heavyequipment operators and laborersemployed byThe RowandCompany,Inc, at its Cienegita Dam and Reservoir project nearRuidoso,New Mexico,excluding office clerical employees,guards,210 NLRB No. 14told by Union Solicitor Giles Luckett immediatelybefore signing that "if the job were organized by theUnion and the employees did not belong to theUnion they would not be permitted to work on theproject." The Administrative Law Judge character-ized Luckett's statementas anaccurate representa-tionof the alternative consequences available toemployees in the construction industry who did notchose to be affiliated with the organization designat-ed as majority representative.We disagree. In ourview, Luckett's statement implied a threat to theseemployees that their jobs would be in jeopardy if theUnion organized the project and they had not signedthe cards.3Becauseof the coercive manner in whichthese three cards were obtained, they cannot becounted as part of the Union's showing of majoritysupport. Consequently, the Union did not possess acard majority on August 4 when it made its demandfor recognition.4 Since the Union lacked majoritystatus, we find no basis upon which to predicate thethree 8(a)(5) violations found by the AdministrativeLaw Judge.The Administrative Law Judge found that Respon-dent committed an independent violation of Section8(a)(1) by the conduct of its project engineer, JohnShaw, during a discussion with union adherent JoelLathan on August 31, 1972.5 Lathan had beendemoted from dozer operator to laborer after he hadimmobilized and damaged a dozer. This discussioncentered on Lathan's complaints to Shaw about hisnot being reassigned to the immobilized dozer uponitsreactivation.During theensuingconversationShaw produced an antiunion petition which hadbeen circulated and signed by the employees, butwhich Lathan had not signed. Shaw showed thispetition to Lathan and asked him if he had seen it.Lathan studied the petition for several minutes andmade no response other than handing the petitionback to Shaw. The Administrative Law Judgeconcluded that Shaw showed Lathan the petitionmerely to get his reaction since he was a leader in theorganizational effort. The Administrative Law Judgealso concluded that this incident amounted to animplied threat that Lathan would remain a laborerand would not be reassigned as a dozer operator if hedid not sign the petition. Contrary to the Administra-watchmen,and supervisors as definedin the Act.3Heck's Inc.,156 NLRB760, enfd.in pertinent part 386 F.2d 317 (C.A.4, 1967)4We likewise find that the Union did not possess valid cards from amajorityof unit employees when it made a second demand for recognitionon August 9SThe Administrative Law Judge made the following erroneous findingswhich we hereby correct:The meeting between Shaw and Lathan occurredon August 31 instead of August 21; the dozer Lathan had been operatingwas reactivated by August 31 instead of September 21; and Lathan wasdischarged on September 8 rather than September 9. 96DECISIONS OF NATIONALLABOR RELATIONS BOARDtive Law Judge, we find this incident too ambiguousto support the finding of an unlawful threat. Lathanwas in Shaw's office on business unrelated to theUnion, and we find insufficient basis for inferring athreat on Shaw's mere showing of the petition andhis single,unpursued inquiry.On three occasions during the 2-week period priorto his demotion, Lathan immobilized the dozer hewas operating by miring it deeply in the mud. OnAugust 14, the last of these occasions, his dozer wassodeeply buried that the mud rose above thefloorboard to the top of theengine,necessitating$1,778 in repairs. The day following this incidentRespondent demoted Lathan to laborer because ofhis apparent inability to operate his dozer properly.The Administrative Law Judge concluded that thisdemotion was pretextual and discriminatorily moti-vated in violation of Section 8(a)(3). Central to thisfinding was the antiunion motivation found by theAdministrative Law Judge in connection with thepetition-showing incident. However, as noted above,we find that the petition-showing incident did notconstitute a violation of Section 8(a)(1). Further-more,while the record shows that other dozeroperators had stuck their equipment in the mudduring this period, there was no indication that theseincidents were as aggravated or had caused anythinglike the substantial damage to Respondent's propertyas had resulted from Lathan's negligence here. Inthese circumstances, the evidence is not sufficient inour view to establish that Lathan was discriminatori-lydisciplinedor that Respondent's reasons forLathan's demotion were pretextual. Consequently,we find no violation of Section 8(a)(3) in Lathan'sdemotion.Ina like manner, we find, contrary to theAdministrative Law Judge, that Respondent's dis-charge of Lathan on September 8 was not violative ofSection 8(a)(3). The Administrative Law Judge'sfinding that Lathan's discharge was discriminatorilymotivated does not withstand scrutiny. First, heconcluded that the alleged antiunion motivation,which he inferred from the petition-showing incident,had continued uninterrupted from Lathan's demo-tion to his termination. However, as noted above, wedo not attach the same significance to the minor andisolated petition-showing incident as did the Admin-istrative Law Judge; nor have we found a violation inLathan's demotion. Second, the Administrative LawJudge found pretextual the Respondent's assertionthat Lathan's absenteeism on September 6 and 7 wase The Administrative Law Judge found that the work force at this timeld reached"essentially skeleton proportions" due to inclement weather. Inreaching this conclusion,the Administrative Law Judge made a number oferroneous findings as to the work force's strength during this period whichare unsupportedby therecord.We correct these findings as follows'the primary reason for his discharge. The Adminis-trative Law Judge concluded that Respondent hadapplied a different standard in discharging Lathanforabsenteeism and not handing out the samepunishment to others who were absent during thesame period. We do not think such a conclusion mayfairly be drawn from the record. While there werethree individualswho, like Lathan, had workedduring the week of August 28 but did not report forwork the week of September 4,6 the record is devoidof any evidence that their absences were as clearlyinexcusable as Lathan's. Lathan was observed duringhis absences continuously driving his car up anddown the road adjacent to the construction project,and the night watchman had reported that Lathanhad been present without permission in the companyequipment yard at 4:30 on the morning of hisdischarge. In the face of such evidence of the lack ofany legitimate excuse for Lathan's absenteeism, itwould take much clearer evidence of discriminatorymotivation than is here present to persuade us thatRespondent's reasons for discharging Lathan werepretextual.Accordingly, we conclude that GeneralCounsel failed to establish, by a preponderance ofthe evidence, that Lathan's termination was violativeof Section 8(a)(3).The Administrative Law Judge found that Respon-dent violated Section 8(a)(1) when, after a chargehad been filed with the Board relating to Lathan'sdischarge, Bernard Little told Lathan that he should"drop everything" and suggested that he then couldprobably get his job back. Little was held to haveacted as Respondent's agent because, in the Admin-istrativeLaw Judge's view, Little was a low-echelonsupervisor as a result of his authority to recruitemployees. We disagree.There is no evidence that Little, who was also atribal leader, possessed any indicia of supervisorystatus. Thus, while he relayed routine instructions tothe laborers from the foreman, he appears to haveserved as no more than a conduit in this regard, anddid not exercise his own judgment, nor did he haveauthority to impose or to recommend the impositionof disciplinary action upon employees for failure tofollow any such instructions, or otherwise. Addition-ally, the record shows that Little received the samepay and performed the same type of work as theother laborers. The limited assistance given by Little,a tribal leader, to Respondent's efforts to recruitIndianson the project, appears to have beenrendered more in the interests of his tribe than as anSeptember7 wasa regular workday with 25 unit employees on the job,instead of a skeletalcrew of 8 employees; I I of 32 unitemployees,ratherthan 8of 34unit employees,reported to work on September 8; Joel Lathandid not workon September 6; and there were 18, rather than 16, normalworkdays between August 15 and September 8 THE ROWANDCO., INC.agentforRespondent, and were clearly not such asto establish supervisory status.7 Consequently, wefind that Little was neither a supervisor nor an agentofRespondent. There is thus no foundation forattributing to Respondent his comment to Lathan,and no basis for finding a violation of Section 8(a)(1)arising therefrom.Except as indicated, we adopt the AdministrativeLaw Judge's findings, conclusions, and recommenda-tions.CONCLUSIONS OF LAW1.The Rowand Company, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.InternationalUnion of Operating Engineers,Local 953, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All heavy equipment operators and laborersemployed by Respondent at its Cienegita Dam andReservoirprojectnearRuidoso,New Mexico,excluding office clerical employees, guards, watch-men, and supervisors as defined in the NationalLabor Relations Act, as amended, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.By threatening to clear the employee blockadeof the entrance to the Mescalero Apache IndianReservation by use of force, the Respondent engagedin conduct in violation of Section8(a)(1).5.By offering Joel Lathan a promotion as aninducement for abstaining from union or concertedactivities, theRespondent engaged in conduct inviolation of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,The Rowand Company, Inc., Ruidoso, New Mexico,itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a) In a manner violative of Section 8(a)(1) of theAct, threatening employees with physical violence inorder to discourage their involvement in protectedconcerted or union activities.(b) In a manner violative of Section 8(a)(1) of theAct, offering inducements to employees in order to7See, e.g,Cart-A-Stone Products Company,198 NLRB No 668 In the event thatthisOrderis enforced by a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Order97discourage their involvement in protected concertedor union activities.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its Ruidoso, New Mexico, place ofbusiness, and at appropriate places on the CienegitaDam and Reservoir Project near Ruidoso, NewMexico, copies of the attached notice marked"Appendix." 8Copies of said notice, on formsprovided by the Regional Director for Region 28,after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Forward a signed copy of the notice marked"Appendix" to the tribal administration office at theMescalero Apache Indian Reservation near Ruidoso,New Mexico, for posting, if the tribal administrationiswilling.(c)Notify the Regional Director for Region 28, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER JENKINS, dissenting in part:Icannot agree with my colleagues' reversal of theAdministrative Law Judge's finding that Respondentviolated Section 8(a)(1) of the Act by its conductduring the August 31 conversation between ProjectEngineer Shaw and employee Lathan.The circumstances leading up to this meeting are asfollows.When Lathan noticed that another employeehad been assigned to his dozer, he asked SupervisorPlumlee about it. Receiving an unsatisfactory an-swer, he went in to see Shaw, accompanied byPlumlee and another employee. Once in Shaw'soffice Lathan protested the reassignment of his dozerto someoneelse. Inresponse to this protestation,during theensuingdiscussion, Shaw withdrew fromhisdesk the antiunion petition which anotheremployee had earlier circulated and which Lathanhad refused to sign. Shaw handed the petition toLathan.Lathan looked over the petition, saidnothing, and returned it to Shaw. Lathan then askedifhe would be given his dozer, with Shaw's eventualreply being that he would decide later.of the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board." 98DECISIONSOF NATIONALLABOR RELATIONS BOARDHad Lathan's history with the dozer and hisinability to handle it been the solecausefor denyinghim the position, there would have been no reasonfor Shaw to show Lathan the petition. However,Respondent chose to convert this routine discussionconcerning job assignment into one in which theunion sympathies of Lathan were to be a factor inthe decision.,Respondent was well aware of Lathan'sprounion sentiment and that he had not previouslysigned the petition. Under these circumstances andin the context and manner in which Lathan waspresented the petition, the clear implication was thatShaw was conditioning the reassignment of the dozerat least in part on Lathan's signing of the petitionwith the concurrent threat that he would or mightnot be reassigned it if he did not sign. There can beno clearer violation of Section 8(a)(1) than toconfront an employee with a document relating tohis union sentiment while he is in the offices of hisemployer inquiring about his working conditions.In all other respects, I join the determinationsmadeby my colleagues.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with physicalviolence in order to discourage their involvementin protected concerted or union activities.WE WILL NOT offer inducements to employeesinorder to discourage their involvement inprotected concerted or union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexerciseof their rights guaranteed in Section 7 ofthe National Labor Relations Act, as amended.THE ROWAND COMPANY,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Patio Plaza Building, Upper Level,5000MarbleAvenue,NE,Albuquerque,NewMexico 87110, Telephone 505-766-2508.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER,Administrative Law Judge: Thismatter was heard at Ruidoso,New Mexico,on January 17,18, and 19and February 27, 1973,pursuant to a complaintand notice of hearing issuedon November 21, 1972, by theRegional Directorof the National LaborRelations Boardfor Region28.1 Thecomplaint arose from a charge filed onAugust 9, by International Unionof Operating Engineers,Local 953, AFL-CIO,hereinafter called theUnion, and afirst amended charge filedby the Union on September 27.The complaintalleges violations of Section 8(a)(1), (3), and(5)of theNationalLaborRelationsAct, as amended,hereinafter calledthe Act. On April 3, 1973, counsel for theGeneral Counsel andcounsel for the Respondent timelyfiled briefs with me.Upon the entire recordin this case,2and upon myobservationof the witnesses and considerationof the briefsof the parties,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Rowand Company, Inc., hereinafter called theCompany or Respondent,has been at all times materialherein a corporation duly organized under the laws of theState of Arkansas. At all material times Respondent hasmaintained its principal office and place of business in thecity of Little Rock,Arkansas, and has been continuouslyengaged in the business of general building and construc-tionat that location and other locations,including aconstruction project for the Apachetribe ofthe MescaleroReservation on the Mescalero Apache Indian Reservationnear the community of Ruidoso, New Mexico.During the calendar year immediately preceding theissuance of the complaint herein,Respondent, in thecourse and conduct of its business operations,providedand performed services valued in excess of $50,000 inconnectionwith the construction project located near,Ruidoso,New Mexico.During the same period of time,Respondent,in the course and conduct of its businessoperations,in connection with the construction projectnear Ruidoso,New Mexico,purchased,transferred, andhad delivered to that jobsite in the State of New Mexico,goods and materials valued in excess of $50,000,whichwere transported to the jobsite in New Mexico directlyfrom states within the United States other than the State ofNew Mexico.Upon these admitted facts,I find that Respondent hasbeen at all times material herein an employer engaged iniUnless indicated otherwise,all dates refer to the calendar year 1972.2Counsel for the General Counsel moved to correct the transcript of theproceedings in several respects.Thismotion was not opposed and ismentonous. The motion is granted and the transcript is corrected in theparticulars specified at Appendix A. THE ROWAND CO., INC.99commercewithinthemeaningof Section 2(6) and (7) ofthe Act.3Gisseldecision,of a character sufficient to justify abargaining order.4II.THE LABOR ORGANIZATION INVOLVEDRespondent concedes and Ifind thatInternationalUnion ofOperating Engineers,Local 953, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGEDUNFAIRLABOR PRACTICESA.The IssuesThe complaint alleges that in violation of Section 8(ax1)of the Act Respondent, through supervision, threatenedemployees with physical violence; offered inducements toemployees; unlawfully interrogated employees; and pro-mulgated and circulated an antiunion petition, all for thepurpose of persuading employees to cease engaging inunion or concerted activities. The complaint further allegesthat, in violation of Section 8(a)(3) of the Act, Respondentdemoted Joel Lathan and subsequently terminated theemployment of Lathan and Giles Luckett because they hadengaged in union or concerted activities. Additionally, thecomplaint alleges that commencing on August 4, Respon-dent violated Section 8(aX5) of the Act by failing andrefusingto honor the Union's demand for recognition andbargaining;engaging in individual negotiations directlywith employees in a unit represented by the Union andappropriate for the purposes of collective bargaining; andunilaterally granting benefits,instituting and effectuating aprocedure whereby Respondent recognized a job stewardin derogation of the Union's status; and changing workingconditions after the Union had demanded recognition andhad proclaimed its majoritystatus inthe appropriate unit.The Respondent contends that the evidence fails tosustain theGeneralCounsel.Moreover,Respondentasserts that Lathan was demoted and like Luckett wasterminated for cause and not because of his allegedinvolvement in the union organizing efforts. With respectto the alleged violations of Section 8(a)(5) of the Act,Respondent contends that the Union failed to obtain avalid card majority; failed to demand recognition in anappropriate bargaining unit; and demanded recognitionfrom representatives of the Company who lacked authorityto extend recognition to the Union. It is the furthercontention of the Respondent that, assuming an obligationdid devolve upon Respondent to recognize and bargaincollectivelywith the Union, the nature of Respondent'sconduct otherwise was not, under the rationale of the3In admitting the foregoing facts and conceding that commercialenterprises operating on Indian reservations are within the Board's legaljurisdiction,Respondent nonetheless contends that in the circumstances ofthiscase the Board should decline jurisdiction In support of thiscontention,theRespondent points to evidence, which is not contested,revealing that(I) the construction project in question is wholly within theboundaries and confines of the Mescalero Apache Reservation, (2) whenthe project is accomplished with the completion of the earth-filled dam,ownership of the entire facilitywill bevested exclusively in members of theMescalero Apache tribe,and (3)the agreement under which the construc-tion is being carried forward requiresthe Companytomake a good-faitheffort to employ 80 percent of its work force from members of theMescaleroApache tubeBecause of these considerations,and because theseB.Pertinent Facts1.Background factsRespondentis engaged in the construction of an earth-filled damin CienegitaCanyon,within the confines of theMescaleroApacheReservation nearRuidoso,New Mexi-co. The Mescalero Apache tribeowns the land and the siteatwhich the construction projectisbeing carried out.Upon the completion of the damand the resultantreservoirand related facilities,the tribe will own theproject.The project is being partially funded by theEconomic DevelopmentAdministration and the Respon-dent is performingservices pursuantto a contractwith thetribe.Underthe termsof thecontract,the Respondent isrequiredtoexercisegood faith in carrying out thecontract's provision that 80 percent of the work force becomprisedof residents of the reservation;and Davis-Bacon Actwage minimumsprevail.The tribal councilof the MescaleroApache Indian tribeis the legislativeand executivegoverningbody of the tribe.Itpossessesoversightauthoritywith respect to theconstruction project. Fred Heckman and Richard Ward-law serve as administrative assistantsto the tribalcounciland assist theexecutive branchof the tribe.Max Williamsisthe projectrepresentative for the engineering firmserving as consultantsto the tribe on the project.RichardRowandispresidentofRespondent.Hisprincipal office and placeof residenceis in Little Rock,Arkansas.Respondent was organizedin January 1971 andhas severalconstructionprojectsinArkansas.The con-struction projecton the MescaleroApacheReservation istheonly construction job in which the Company wasengagingoutside theStateof Arkansasat the time of thehearing.The project in questioncommencedin July 1972 underthe general supervision of John Shaw, projectengineer.Shaw is in charge of the day-to-day operations of theproject but ultimate control resides with Richard Rowandwho establishes company policy andtakesdirect charge oftheMescalero project when he is physically present at thesitus.Shaw's authority over the projectis notsupersededby any representative of the Company stationed in theStateofNew Mexico, but ShawrecognizesRichardRowand and two other officials of the Company aspossessing greaterauthority than he with respect toultimate decisions affectingthe project. Shawconfersfrequently and on a recurringbasiswith Richard Rowandspecial circumstances were assertedly recognizedby theUnion as attendingthis particular organizing effort,the Respondent contends that the Boardshould decline to assertjurisdiction on the basis that the dispute lacks asubstantial impact on commerce and the purposes and policies of the Actwould not be effectuated by the assertion of jurisdiction.As the volume of interstate commerce is concededly sufficient to bringtheRespondent within both the legal and discretionary jurisdictionalstandards of the Board;and because the alleged conduct of the Respondentisof a character and variety which if substantiated will have adverselyaffected rights guaranteedby the Actto both Indian and non-Indianemployees involved in work on the construction project,Iconclude that thepurposes of theAct will be served byasserting jurisdiction herein.4N LR.B. v. Gissel Packing Co.,395 U.S. 575 (1%9). 100DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerning matters relating to the Mescalero constructionjob.At pertinent times Guy Plumlee served as dirt superin-tendent on the project and Gary Bridges and EugeneMitchel served as structures superintendent and dirtforeman, respectively.52.Theemployee complementThe parties stipulated that on August 4, Respondentemployed 27 individuals at the project. On August 9, 28employees comprised the work complements Employed atthe project by Respondentbothon August 4 and August 9were:Jewel Jones,Samuel Powell,Michael Oden, RexCommanche, Angel Saiza, Sebastian Mendez, Tom Treat,Gary Sherrell, JerrySherrell,Lyle Walker,BernardLittle,SamuelCooper,MilfordYuzos, IsadoreMendez, TedThoma, Joel Lathan, Cisco Bob, Don Bretz, Sam Plumlee,Sam Harrell, and J. C. Campbell. On the other hand,Clifford Gaines, L. J. Andrews, Jr., Justin Mendez, DennisRussell, Dennis Dunleavy, and Joe Frye, who were in theemploy of Respondent on August 4, were no longeremployed on August 9. However, by August 9, sevenindividuals had been newly employed, including: GeorgeLaPaz,Edgar Tones, John Balatche, Leroy Bigrope,CoonyStarr,VernonSimmons, and Clifford Chee.The parties further stipulated that if Giles P. Luckett isfound herein to have been unlawfully terminated, he wouldhave retained his status as an employee on August 4 and 9.Moreover, it is the General Counsel's contention that theappropriate unit does not include Sam Harrell and J. C.Campbell who assertedly were supervisors within themeaningof the Act.The ,parties also stipulated that on August 4, thefollowing job classifications were being manned: laborer,pipelayer and air tool, backhoe, dozer operator, rolleroperator, scraper operator, crane operator, motor graderoperator, oiler, oiler helper, and water truck. Except for theclassification"pipelayer,"these same job classificationswere also being manned on August 9. However, on August9, onelaborer was being utilized interchangeably in theconcrete finisher and carpenter classifications.3.Theorganizing efforta.BackgroundIn early July, John Morce met in Ruidoso with JohnShaw.A representative of the Building Trades Council waspresent as were representatives of several locals.Work atthe project had just commenced and inquiry was maderelating to the nature of the Company's participation in theproject, and whether the Company intended to perform thework with union or or nonunion employees. Shaw wasnoncommittal and the union representatives were informedthat Richard Rowand would subsequently be coming toRuidoso.5The foregoingis based primarilyupon the testimony of Fred Heckman,John Shaw, and GuyPlumlee, and documentaryevidenceof record5Excluded by the stipulation were individuals employed atthe project inthe capacity of guards, watchmen,officeclerical, and/orsupervisors, asdefinedin the Act.7The foregoing is based upon the creditedtestimony of John Morce,Thereafter,Morce spoke to Rowand at the project site.Morce communicated to Rowand that he would "beinterested in working with him" in manning the Compa-ny's work on the project. Rowand noted that the Companyhad to fulfill an 80-percent requirement governing the useof Indian personnel, but that if he could not get "qualifiedpeople" he would call on the Union. Rowand was in thecompany of other individuals and the conversation was abrief one.Morce had been on the site and had driven through thecontinguous area on several previous occasions.7b.The card-signing activitiesAs a consequence of the termination of several Indianemployees, a small group of individuals, including JoelLathan, Bernard Little, and Sammy Cooper, met togetherin late July to consider means of forestalling their ownterminations.Littleand Cooper are Mescaleros. JoelLathan is not a tribal member but is married to aMescaleroApache .8 Thereafter, on August 1, Lathancontacted the Union and made arrangements to meet witha representative on August 2. The meeting transpired onthe evening of August 2 when John Morce and BoscoPowers spoke with Lathan in Morce's automobile in frontof Lathan's residence. During the course of this discussion,Lathan asserted that Indian employees were being termi-nated from their employment on the project and replacedby non-Indian employees from the State of Arkansas.Lathan stated that the employees were interested inobtainingunion representation. In substance,Morceinformed Lathan that the Union could assist the employeesby filing a petition for representation or by seeking toachieve recognition from the Company through the use ofsigned authorization cards.Morce explained that if thelatter course were followed, it would be necessary to obtainauthorization cards from a majority of the employees.Lathansigned an authorization card in the presence ofMorce and Powers on the evening in question.9From Lathan's home Morce and Powers, accompaniedby Lathan, went to the home of Sammy Cooper. Theydiscussed with Cooper the necessity of joining the Unionand Cooper asserted that something had to be donebecause the Indian employees were continuing to beterminated for no reason.CooperassuredMorce andPowers of his cooperation and signed an authorizationcard in Morce's automobile.From Cooper's home, Lathan, Morce, and Powers wentto the home of Edgar Tones. Morce presented Torres withan authorization card and explained the card to him.Torresdid not read the card but he executed the card inMorce's presence.Later the same evening, Lathan, Morce, and Powerswent to Lyle Walker's home where they spoke withWalker, Giles Luckett, and Ted Thoma. Luckett assertedthat he,Walker, and Thoma had been endeavoring toconsideredin lightof the testimony of John Shaw which is not inconsistentwith the foregoing9The testimony of Joel Lathan and Sammy Cooper supports theforegoing9The testimony of John Morce and Joel Lathan support the foregoing. THE ROWAND CO., INC.101contact Morce to obtain his assistance in connection withthework project. Luckett described to Morce certainalleged deficiencieswhich he had noted on the job,including the lack of sufficient drinking water and theabsence of adequate supervisory direction. Morce recog-nized Luckettas a memberof the Union and presentedhim with blank authorization cards, requesting thatLuckett endeavor to have employees sign them.Luckettsigned an authorization card that evening as didWalkerandThoma.10Morce, Powers, and Lathan also visited the home ofClifford Chee on the night of August 2.Cheesigned anauthorization card in the presence of Lathan, Morce, andPowers. The nature of the card was explained to Chee whohad belonged to the Union previously.Gifford Gainessigned an authorization card in Lathan'spresenceon August 2 or 3. Lathan observedGaines signthe card.11The following morning, August 3, Morce and Powersdrove to the project by automobile and observed the typeand quantity of equipment being used on the job. An effortwas also made to identify any members of the Umonemployed thereon.In the meantime, on August 2, Lathan had spoken toGeorge LaPaz concerning the efforts to unionize andasserted that if LaPaz would go along with the Union, hemight receive assistance in reinstatement to his job.12LaPaz did not take an authorization card at the time of thisconversation and Lathan agreed to meet with him thatevening. Lathan endeavored to do so and was unsuccess-ful.He delivered the blank authorization card to LaPaz'father. Just prior to the noon hour on August3, LaPazendeavored to present a completed authorization card toLathan.The card bore what purported to be LaPaz'signature. Lathan informed LaPaz that he did not wish toreceive the card during work time and instructed him tobring the card to him during the noon hour. LaPaz did soand Lathan fixed his own signature to the back of thecard.13On the afternoon of August 3, just prior to quitting time,Morce and Powers parked alongside the road between thejobsite and the exit to Mescalero to await the departingIndian employees. Lathan joined them. As employeesapproached in their automobiles they were signaled tostop. Lathan, Morce, and Powers spoke to several of them.10The authenticityof the signatures containedon therespectivecards ofWalker,Luckett, and Thomaare not in issue.11Lathanwas unableto testify with certitude whether the card wassigned byGaines onAugust 2 or on August 3.12LaPaz isa tribal member and had been removed from hisjob on theproject13The foregoing is based upon the credited testimonyof Joel Lathan.George LaPazdid not testify. Lathan's signature was datedAugust 1.Lathancrediblytestified that at the time of the question,he was not awareof the significance of the date and erroneously thought that the date inquestion was August I and not August3.While the recordisnot clear, itappears thatLaPazhad not been recalledto work byAugust 3, but was inRespondent's employ onAugust 9.14The foregoingisbased primarilyupon the testimony of JustinMendez,considered in lightof the testimonyof John Morce and JoelLathan.Mendez testifiedcrediblythat he could not recall the details of theexplanationwhichMorce gave concerning the role of theUnion and thepurposes of the authorization cards He was deficient in his recollection ofthe source and precise nature of comments madeconcerningthe necessityBernardLittleexecuted an authorization card bearing thedate of August 3. His card was witnessed by John Morce.Littletestified on cross-examination that he signed the card"with the understanding"that he didn't have to join theUnion.He denied "wanting the union to come in."JustinMendezalso signed an authorization card on theafternoon of August3.Thecard was presented to him byMorce and Powers.On the occasion in question,Mendezwas departing from work in the company of Bernard Little.He was hailed down and he stopped by the side of the roadand spoke with Morce and Powers. A group of employeeshad gathered and were signing authorization cards. Morceexplained the Union to the employees.Mendez heardconversation to the effect that the employees would losetheir jobs if they did not sign cards.14Cisco Bobsigned an authorization card on the afternoonof August 3. Thecard was presentedto him by Lathan.Prior to signing the card, Bob heard Lathan discuss thetermination of Indian employees and the protection whichtheUnion could accord employees. Bob knew that otheremployees had signed cards and that others had assertedthey would do so. Lathan did not say anything to Bobabout the number or identity of card signers. Bob had beena member of a union and assumed that if he did not signup with the Union, he would be "left out." Bob did notread the card before signing it. Bob testified that nothingwas said to him about the purpose of the card.At the end of the workday on August 3, Milford Yuzossigned an authorization card which had been presented tohim by Lathan. Lathan urged Yuzos to sign the card andexplained that the employees were doing so "to join theunion." Yuzos asked why he should seek to join the Unionand Lathan asserted that the employees would be betteroff.Lathan added that a majority of the employees hadsigned authorization cards and stated that Yuzos was thelast to sign. Lathan added that if the job went Union andYuzos was not a union member, he would be unable towork on the job. Because of impaired vision making theprinting on the card illegible to him, Yuzos signed the cardwithout reading it. In his own hand, but with Lathan'sassistance,Yuzos affixed his signature and filled in theaddress blanks. He did not date the card.15John Balatcheexecuted an authorization card on orbefore August 4.16 Previously,on the eveningof August 2,Lathan,Morce,and Powers had visited Balatche at histhat employees execute cards in order to retain their jobs.15Theforegoing is based upon the credited testimony of Milford Yuzos.Ido not credit the testimony of Joel Lathan to the effect that Yuzos signedthe authorization card on the morning of August 4. Lathan appeared to lackcertitude with respect to the details and timing of the card-signing activitiesofmany employees and I am not convinced that his recollection withrespect to Yuzos was as clear and unfettered as his testimony would suggest.As I consider Yuzos' version of the conversation relating to theauthorization card to be more reliable than that of Lathan's, I find no basisfor rejecting Yuzos'testimony with respect to the time sequence involved.On the other hand,Iam not convinced that Lathan asserted categorically,as Yuzos testified he did,that if Yuzos failed to sign an authorization card,he would no longer work on theprojectThetestimony of Yuzos revealsthat he could not recall the precise words that were used by Lathan in thisvein I am convinced his testimony reflects his subjective appraisal of themeaning of Lathan's words and not the words themselves.Thus,upon therecord as a whole, I find that Lathan's statement to Yuzos on this score wasas found above.16Balatche'scard is undated,but it bears the August 2 verifying(Continued) ImDECISIONSOF NATIONAL LABOR RELATIONS BOARDhome.Balatche is a Mescalero Indian.Morce explained toBalatchethat if he joined the Union, he, Morce, wouldseek to get matters straightened out on the project. Morcealso asserted that the Union would endeavor to enforce the80-percent provision of the project work agreement.Lester Andrews, Dennis Dunleavy, Gary Sherrell, JerrySherrell,Don Bretz, and Donald Blake signed authoriza-tioncards on August 4.Lester Andrewssigned his card on the picket line near thecattle guard entrance to the reservation.He presented hiscard to Joel Lathan.17 Similarly,Dennis Dunleavyexecuteda cardat the picket line. The card bears the date August 4and the authenticating signature of Joel Lathan, whotestified that on the morning of August 4 during thepicketing,Dunleavy,who was friendly with Lathan,informed him that he, Dunleavy, had signed a card.18Don Bretz, Gary Sherrell, and Jerry Sherrellsignedauthorization cards during the course of the picketing afterspeakingwith Luckett. Initially, Luckett outlined thebenefits to be derived from belonging to a union. Luckettthen informed the employees that to work on a union job itwas necessaryto be a member of the Union.In explana-tion, Luckett further stated that if the job were organizedby the Union and the employees did not belong to theUnion, they would not be permitted to work on theproject.19Luckett had spoken to these employees onAugust 3 and had inquired if they were interested insigning up with the Union. They had responded affirma-tively.20IsadoreMendezalso signed an authorization card at thecattle guard entrance on the morning of August 4. Mendezhad not worked the previous day and on August 4 he rodetowork in an automobile with BernardLittle.Uponreaching the cattle guard entrance, Mendez joined a groupin the process of signing authorization cards.Mendezformed the impression that other employees had signedcards on the previous afternoon and that most of the grouphe had "worked" with were also signing. He executed thecard without reading it.214.The unitplacement issuea.J.C CampbellOn August4, J. C. Campbellwas working in the capacityofa dozer operator under the supervision of GeneMitchell.Campbell was an experienced operator and in thecourse of his duties he instructed less experienced opera-tors in the use of their equipment.There is some evidencethat Campbell directed other employees where to performtheir machine operating work and chastised employees forimproper use of their equipment. Campbell spent "most"of his work time operating the equipment to which he wasassigned.Campbell hadworked as a scraper operator forthe Company in Arkansas and was initially employed bythe Companyin late 1971.On or about August 13, Campbell was promoted tograde foreman to replace Gene Mitchell. Thereafter,Campbell spent only 5 or 10 percent of his time operatingthe equipment and the balance of his workday was spent inchecking grades.This included directing employees toperform the grading work necessary to obtain the desiredcuts,fills, and slopes.b.Sam HarrellAt pertinent times Sam Harrell was employed in thecapacity of a mechanic. He was the only mechanic on theproject,although hewas assistedfor 2 days in theperformance of mechanic's duties by Giles Luckett, ashereinaftermore fully discussed.In his capacity as amechanic,Harrell had the responsibility for maintainingthe equipment used on the project and for detectingneeded repairs. He hadauthorityto instruct operators inthe proper use of the equipment so as to avoid unnecessarywear and tear on the equipment or the abuse thereof.Harrell's authorityin the aforesaid particulars also includ-ed the authority to require operators to cease operatingequipment, which in his judgment needed repairing orwhich was being used,in a manner detrimental to thelongevity of the equipment.In the performance of hisduties on and before August 9 Harrell instructed theemployees in the work to be performed and assigned themwork tasks.22signatureof Joel Lathan. Lathan concedesa certain disorientation as todates buthe testified convincinglythat Balatche executedthe card on theday of the strike or prior thereto.17The partiesstipulatedthatAndrews'signature was authentic. Thecard was undated and the dateon the back of the cardaccompanyingLathan's signature appears to have been modified.The validityof this cardwas not challenged.18Theparties stipulatedto the authenticity of Dunleavy's signature.isLuckettmade the same statementtoDonaldBlake,who signed anauthorizationcard duringthe picketing on the morningof August 4.20The foregoing is based upon a consideration of the testimony of GilesLuckett.Ihave also considered the testimonyof DonBretz,Gary Sherrell,and John Morce.In light of all of the pertinent testimony,I am convincedthat, contrary to the testimonyof Bretz and Sherrell,Luckett and not Morcespoke to them concerning authorizationcards.Moreover,in considerationof the aforesaidtestimony,Iam furtherconvincedthat the interpretationgiven Luckett's remarksby Bretz andSherrellwas inaccurate and thatLuckett's comments concerning the effect of signing or fading to signauthorizationcardswere asfound above. Luckettisa long-time unionmember who has worked in the building trades for a substantial period oftime.He also impressedme asgiven to a preciseuse of terms and theEnglishlanguage Iam convinced that his testimony accurately recounts theexplanationgiven to Bretz and Gary and Jerry Sherrell,as well as thestatementmade to Blake on the occasion in question I am furtherconvinced that the recallof Bretz and Sherrell was inaccurate and temperedby their subjective interpretation of themeaningand import of Luckett'sstatement.21The foregoingisbased upon the testimony of Isadore Mendez.Mendez further testified that he heard noexplanationof the card's purposeand did notunderstand its function at the time he signed it.22The foregoing findings with respect to the duties of J. C Campbell arebased upon a consideration of the testimony of Campbell, Joel Lathan, GuyPlumlee, and Giles Luckett. The findings with respect to the duties of SamHarrell arebased upon the testimony of Joel Lathan,John Shaw, anddocumentsof record. The finding to theeffect thatHarrellexercised THE ROWANDCO., INC.5.The events of August 4a.The picketingDuring the evening of August 3, Morce informed Lathanand other employees to whom he had spoken concerningauthorization cards, that they should assemble at theCarrizo Canyon cattle guard entrance prior to the 7 a.m.starting time on August 4. Morce asserted he would make acard-based demand for recognition upon the Company.Consistentwith this plan Morce and Powers arrivedsubstantially in advance of the 7 a.m. hour and they werejoined by Lathan and Luckett.Prior to 7 a.m., employees from both on and off thereservation arrived at points proximate to the cattle guard.As found, card-signing activitieswere conducted byLathan and Luckett at the cattle guard but outside thereservation. They were assisted in this regard by Morceand Powers. In the main, the Indian employees assembledand remained on the reservation side of the cattle guardentrance.During the course of the morning as eventsunfolded, they convened at the entrance itself on thereservation side so as to prevent the ingress of vehiculartraffic.In the meantime, according to the creditedtestimony of Sammy Cooper, the six Indian employeeswho remained from an initial complement of approximate-ly 18 had decided prior to the morning of August 4 to meetat the cattle guard and prevent the Company from enteringthe reservation. This was intended to serve as a show ofprotest against the treatment and termination of Indianemployees.b.The demandGuyPlumlee arrived at the cattle guard at approximately6:45 a.m. He drove there in his pickup in the company ofSam Plumleeand J. C. Campbell. He was the first memberof supervision to appear at the picket line. Plumlee drovehis vehicle to within approximately 50 feet of the cattleguard and was approached by John Morce who presenteda group of signed authorization cards to Plumlee for his'authority to assign employeesworktasksand direct them in theperformanceof their workisbased upon the testimonyof Joel Lathanviewed inlight ofevidence hereinafter considered relating to the grievanceslodged by Indian employees against Harrell and thecorrectiveaction takenby the Company toinsulate Harrell from direct contact with employees andto place severe limitationsupon his authorityvis-a-vis employees. While Ido not discredit the testimony of John Shaw to the effect that Harrell hadno specific investitureof authority to direct orassign employees,the recordevidence convinces me that,without countermanding action on the part ofGuy Plumlee,under whomHarrell worked,Harrell actually directed thework of employees and made work assignments.Guy Plumlee did nottestify tothe contrary.23 Included were the cardsof Edgar Torresand GilesP. Luckett, whohad been terminated.Plumlee also singled out the card of an employee whohad been demoted for allegedly being intoxicated on the job.24Theforegoing is based primarily upon the creditedtestimony of JohnMorce and Guy Plumlee.IcreditGuyPlumleeto theeffect that adiscussion transpired concerning the employment status of several of thecard signers.This testimony gains inferential support from that of JohnMorce who testified that Plumlee commented to him that some of the103perusal. In so doing,Morce stated that he was arepresentative of the Operating Engineers.He further toldPlumlee that the Union represented a majority of theemployees"working for him." He stated that he would liketo have Plumlee check the signatures on the authorizationcards.Plumlee looked at each card and after doing soextracted three from the group and stated that there was nopoint in discussing those three cards.23A discussionfollowed concerning the assertedly union-related reasonfor the termination of Luckett and the fact that certain ofthe other card signers no longer were employed on theproject.Morce asked if Plumlee would recognize theUnion and Plumlee declined.Plumlee left without actuallymaking a numerical computation of the number of cardspresented to him and without alighting from his vehicle.24From thecattle guard entrance,Plumlee drove to theRuidoso office of the Company where he spoke with JohnShaw.He informed Shaw that the picketing had com-menced andthat the jobwas shut down.They contactedRichardRowand bylong distance telephone and transmit-ted the information to him. Rowand specifically informedPlumlee and Shaw that only he, Rowand, had the authorityto grant recognition to the Union. Shaw was instructed to"find" out what was "going on" and to convey theinformation to him. Rowand told Shaw to contact legalcounsel and he asserted that he would undertake travelfrom his Arkansas office to the jobsite. Rowand did notreach Ruidoso until August 6.25From his office, John Shaw called Richard Wardlaw, anadministrativeassistantto the president of the Mescalerotribal council who had previously requested Shaw to keephim informed concerning matters affecting the job. Shawinformed Wardlaw of the work stoppage. He then went tothe jobsite. Shaw drove to the cattle guard from inside thereservation.When Shaw arrived at the cattle guard, a truckwas stopped awaiting entrance to the jobsite. Shawapproached Morce and asked if he would permit the truckto enter the reservation and Morce answered that it wasnot up to him but that this was a matter for the Indians todetermine.Shaw did not seek permission from the Indiansbut instructed the driver to circle around the reservationsignators were no longeremployed. The testimony of GuyPlumlee and J. C.'Campbellestablishes to my satisfaction that Plumlee was accompanied byCampbell andhis son on the occasion in question and testimony to thecontrary isnot credited.Moreover,I credit thetestimonyof Plumlee to theeffect that he did not leave the vehicle during his initial visit to the cattleguard entrance.The testimonyof Joel Lathan to the effect that he got out ofthe automobile and made acrimonious comments is not credited. Thetestimony of JohnMorceconcerning the nature of the recognition request isthe principal basis for the findings concerning the substance of the demand.Guy Plumleetestified he did not recall all of the details of the conversationbut in salient aspects his testimony supports that of Morce regarding thedemand for recognition.25Undisputed testimonyof GuyPlumlee and John Shaw,viewed in lightof the affidavit of Richard Rowand received in evidence by stipulation,establishes the foregoing. I do not credit the testimonyof GuyPlumlee that,in speakingto JohnMorce at the cattle guard entrance,he advanced hislack of authority as the reason for refusing to grant recognition to theUnion.This absence of authority may have motivated Plumlee's declinationbut, consistent with the credited testimony of John Mora,I find that thiswas not articulated as the basis for the refusal to grant recognition. 104DECISIONS OF NATIONALLABOR RELATIONS BOARDand enter from the other entrance.There was no requestfor recognition made by Morce to Shaw and no discussionof the Union ensued.26Later, during the morning while the picketing continued,Plumlee returned to the cattle guard entrance. He wasaccompaniedby GaryBridges and Plumlee spoke withMorce.Plumlee asked Morce if he couldcopythe namesappearing on the authorization cards.Morce declined butheld the cards in his hand and turned each one over forPlumlee to observe.Morce asked Plumlee if he wouldrecognize the Union and Plumlee said no 27c.The alleged dozer threatWhile Plumlee and Bridges were at the picket line on thisoccasion,Bridges took a union picket sign which had beenplaced in the cattle guard and threw it into a ditch. Morceretrieved the sign from the ditch.At this point in timePlumlee stated in a loud voice that he would get a D-8 andclear the area out.He made this statement in response toan inquiry of an employee to whom he was speaking.28d.The afternoon meetingIn the interim,RichardWardlaw had informed FredHeckman that picketing had commenced at the cattleguard.Heckman went to the jobsite and observed thepicketing.He spoke with Sammy Cooper and CliffordChee,as well as other tribal members.He spoke also withJohn Morce and Bosco Powers.From these conversationshe learned the nature of the difficulty.He thereuponreturned to Ruidoso and spoke withWardlaw. Theytogether spoke by long distance telephoneto the tribalpresident.As a consequence of the consultation and in aneffort to diffuse the potentially explosive situation, Heck-man undertook precautionary measures,including consul-tation with John Shaw and with the Indian employees. Ameeting was scheduled for 1 p.m. at the tribaladministra-tion facility.Shaw,Morce,Powers,and the Indianemployees were informed of the meeting. The meetingtranspired as scheduled.The meeting was attended by Heckman,Wardlaw, andMax Williams, project engineer,representingthe tribaladministration;Shaw,Plumlee,and Bridges,representingthe Company;Morce and Powers,representing the Union;and a large number of Mescalero Indians, includingCooper andChee.29 Joel Lathan attended the meeting andat least three other non-Indian employees were present.Heckman opened the meeting, stating,in substance, thatto enlighten the tribal government and staff he wanted theIndian employees to explain the nature of the employeegrievances and the background events which had led to thepicketing and blockading of the cattle guard entrance to2eThe foregoing is based upon the testimony of John Shaw as supportedby that of John Morce.27The credited testimony of John Morceand GuyPlumlee supports theforegoing.2eThe record testimony amply supports the foregoing findings. GuyPlumlee testified,in substance,that he made a comment of the varietyabove found during the stress of the activities that were taking place and, ineffect,conceded that he spoke in a loud and irritated fashion. Upon aconsideration of the testimony of John Morce,Giles Lockett, and JoelLathan,however,Iam unable to credit Plumlee's version of the substanceof his comments concerning the use of the D-8.the reservation. Heckman stated further that he desired tohave the Company respond to thestatementof positionoffered by the Indian employees. Heckman stated that hethen wished to hear a definition of the Union's role in thematter, includinga restatementof the representationswhich had been made by union representatives to theemployees concerning the benefits and costs to the menshould they join the Union.In initial response, Sammy Cooper arose andasked Shawifhe had come to bargain and if he were "ready tobargain." Shaw responded that he had no authority tonegotiate and that this authority resided with RichardRowand. Cooper stated, in substance, that if Shaw werenot there to bargain there was no benefitin continuingwith the meeting. At the entreaty of Heckman, the Indianemployees commenced to articulate their grievances. Theserelated to alleged absence of safety and sanitation facilities,deficiencies and improprieties in supervision, and discrimi-nation against Indian employees in favor of non-Indianworkers. In addition, it was asserted that there was not asufficient supply of drinking water and that intoxicatingbeverageswere permitted on the project. IndividualIndians voiced complaints. In response to certain of thealleged grievances, Shaw stated that he had not been awareof what had been going on out on the project and assertedthat the employees should have consulted the Companyconcerning the matters.During the course of the meeting, Morce asked Shaw ifhe would concede that the Union represented a majority ofthe employees. Shaw answered in the affirmative.30 Inopen meeting while company representatives were present,Morce and Powers stated that if the employees wanted theUnion to represent them, the Union would do so but if theemployees desired otherwise the Union would be willing toleave the employees to their own devices. Twice during themeetingMorce cautioned Shaw that for him to discussemployee grievanceswas unlawful. Shaw disclaimedknowledge of the legalnicetiesand offered to abstain if hewere proceeding improperly.Morce did not seek toforeclose discussion of the grievances in the presence of thecompany representatives.As the meeting progressed, the Indian employees statedtheir determination to deny access to the reservation untiltheir grievances were satisfied by the Company. HeckmanandWardlaw, on behalf of the tribal administration,suggested an airing of the matters before the tribal council.As a quorum of the council could not immediately beconvened due to the out-of-town absence of severalmembers thereof, Heckman and Wardlaw explored possi-bilitiesof an interim termination of picketing and atemporary return to work pending action of the tribalcouncil. This led to a discussion of relationships between29 John Shaw had sought to have the meeting deferred until RichardRowand arrived in Ruidoso but he was unsuccessful in this effort. In themeantime,atRowand'sdirection,Shaw made efforts to contact legalcounsel30 John Shawtestified,in substance,that he had never seen theauthorizationcards uponwhich theUnion basedits claim of recognitionand that his assumption as to the majority status of the Union waspredicatedupon the account given to himby GuyPlumlee of Morce'spicket line demand as well as upon the number of individuals whomPlumlee had stated were at the situs of the picketing on the morning ofAugust 4. THE ROWAND CO., INC.105the individual employees and the Union which Morcepreferred to have discussed outside the presence of thecompany representatives. Accordingly, the representativesof the Company departed as did employees Jerry Sherrell,Gary Sherrell, and Don Bretz.Following the departure of the company officials, theUnion described the benefits accorded employees bymembership and it was decided to defer further discussionuntil the tribal council convened.It remained for theIndian employees to determine whether or not to return towork.Thismatterwas unresolved when Heckman,Wardlaw,andWilliams left the meeting.Some Indianemployees remained.Following the meeting, the Indian employees removedthe barricades from the reservation side of the cattle guardentrance.They returned to work on Monday morning,August 7.316.TheAugust 5 discussionsOn August 5, Sammy Cooper contacted John Shaw andrequested a meeting with him. It was agreed that themeeting would be held at the Villa Inn in Ruidoso. Cooperconveyed to Joel Lathan his intention to meet with Shaw,and Lathan madearrangementstomeet Cooper atCooper's residence and to proceed to the Villa Inntogether.When Lathan went to Cooper's home, he foundCooper indisposed. Lathan proceeded to the Villa Innaccompanied by his wife. He entered the Villa cocktaillounge alone,and Shaw and Guy Plumlee were sittingtogetheratthebar.When Lathan entered, at thesuggestion of Shaw and Plumlee that they talk together,they moved to a table in the lounge. After approximately10 minutes, theywere joined at the tableby Clifford Chee.Ellen Lathan, Joel Lathan's wife who had remained in theLathan automobile, also joined the group.At the outset of the meeting, Joel Lathan stated that hewanted to see if the problems between the employees andthe Company could be worked out so that the employeescould go back to work. Lathan added that the Indianemployees did not need the Union if these matters could beresolved.He produced an envelope on which pencilednotationshad beenentered.Thesenotations served as abasisfor discussions which transpired between Shaw andPlumlee,on the one hand, and Lathan and Chee, on theother. The discussions related primarily to grievances orissues that had been raised at the meeting held at the tribal31The foregoing is based primarily upon the credited testimony of FredHeckman.I have also considered the testimony of various witnesses relatingto this meeting and credit it only to the extent it is consistent with theforegoing findings. Specifically,I credit the testimony of John Morce andJoel Lathan,which gained support from the testimony of Fred Heckman, tothe effect that John Shaw stated that the Company was not aware of theexistence of many of the conditions and shortcomings which had beendescribed to him by employees during the course of the meeting; and thefurther comment of Shaw to the effect that the employees should haveapprised the Company. In finding that the Union,in effect, agreed tocontinue or abstain from representing the employees, conditioned upontheirwishes,Ihave considered the testimony of John Morce, BoscoePowers,Joel Lathan,Fred Heckman,and John Shaw.On the other hand, Ido not credit the testimony of Morce and Lathan to the effect that a show ofhands vote was taken at the meeting whereby the Indian employees revealedsupport of the Union Fred Heckman was unable to recall such a vote andHeckman impressed me as a thoroughly objective witness who endeavoredadministration facility on the previous afternoon. As thediscussion developed,Shaw made notations on yellow,lined note paper and at the end of the discussion Shaw andPlumlee each affixed their respective signatures at thebottom of the sheet of paper. Lathan took custody of it.The paper contained notations on 10 different subjects,one of which was included at the initiative of Shaw andPlumlee.32Theother nine were evolved from the discus-sionof topics which Lathan and Chee introduced asgrievances or irritants to the Indian employees.During the discussion,Lathan suggested the appoint-ment of a steward.From this discussion evolved an entrywhich was listed as item 6 on the 10-item list.In substance,this entry reflects company agreement to permit a stewardelected by the employees to act and to be consulted inadvance of any personnel action against him. Additionally,this item calls for a form of third-party arbitration toresolvedisagreements between the Company and thesteward concerning the propriety of proposed companyaction.During the meeting, the antagonism felt by the Indianemployees toward Eugene Mitchell,then serving as gradeforeman,was expressed and discussed.Shaw and Plumleenoted that Mitchell was a qualified and capable individualand would have to be replaced by someone withsimilarcapabilities.Plumlee inquired if Lathan were satisfied inhis present position and whether he felt he was qualified toserve in the position of grade foreman.Lathan disavowedany interest in benefiting personally from the Company'sresolution of the grievances under discussion, but Shawstated that if there were an Indian employee qualified toreplace Mitchell, he would make the change.After completing the substantive discussions at thelounge of the Villa Inn,the group went to another loungeinRuidoso.The events of the evening which commencedat approximately 6:30 p.m. ended at approximately 1:30a.m. on August 6.33The following morning, Lathan gave Cooper the papercontaining the notations of Shaw and the respectivesignatures of Shaw and Plumlee.Thereafter,Cooper tookthe notations to the office of Richard Wardlaw where thenotations were prepared in typewritten form.347.The August6 meetingOn Sunday, August 6, Sammy Cooper contacted JohnShaw and thereafter Richard Rowand, Shaw, Guy Plum-to the best of his capacity to recount the occurrences and details of themeeting in question. Sammy Cooper was convincing in his denial that anysuch vote was taken at the meeting.32This related to intoxication or consumption of alcoholic beverages onthe projectand specified it as grounds for termination. This matter hadreceived a general airing at the meeting the prior afternoon.33The foregoing findings with respect to the August 5 discussion andsocial gathering is based upon a consideration of the testimony of JohnShaw, Joel Lathan,and Ellen Lathan.Ido not credit the testimony of Joeland Ellen Lathan to the extent that it infers that in specific terms Shawand/or Plumlee offered to designate Joel Lathan as grade foreman if hewould assistthe Companyin gettingrid of the Union. I credit John Shaw infinding that no specificoffer or suggestionof this typewas made.34 In this latter regard, I credit the unequivocal testimony of SammyCooper andreject the surmise of Joel Lathan that the typewritten documentwas prepared at the offices of the Company. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDlee, and Gardy Bridges met with Cooper and his wife at theChaparral Motel. Cooper brought to the meeting the papercontainingthenotationsof the discussions betweenLathan, Shaw, and Plumlee and spoke to Rowand aboutthe grievanceswhich the employees had. He informedRowand that the Indian employees did not fully under-stand theunion question and did not want the Union if theCompany could guarantee that the employee grievanceswould be corrected. Rowand left Ruidoso on Sundayknowing that the work stoppage would not be resumed andthat the employees would return to work on Monday.358.The August 9 tribal councilmeetingAt approximately mid-day on August 9, Cooper went tothe tribal offices and met with Heckman who had beenendeavoring to arrange a meeting of the tribal council.Cooper informed Heckman that the men had gone back towork and discounted the likelihood of any violence orexigencywhich would render necessary an immediatemeetingof the tribal council. Cooper further informedHeckman that the problems appeared to have been solvedand that the Indian employees did not desire to have theUnion represent them. However, Cooper expressed con-cern to Heckman regarding the means to be employed indeclaringthe desire of the Indian employees to be freed ofany commitment to the Union.36 Heckman made unsuc-cessfulefforts to obtain legal advice and concluded thatthe Union would have to be informed of the decision of theIndian employees.No immediate action was taken,however.A quorum of the tribal council met on the afternoon ofAugust 9. Sammy Cooper was present as were John Shawand GuyPlumlee.37Shaw had received an invitation inmemorandum form inviting him to attend the meeting. Asimilar invitation was addressed to Sammy Cooper and toMax Williams, the project engineer.The meeting was presided over by Samson Miller, tribalvice president. The question of union representation wasraised byWardlaw and Cooper asserted that the unionemployees did not want the Union and were back to work.The typewritten reproduction of the notations made duringtheAugust 5 discussion between Lathan, Shaw, andPlumlee was brought to the meeting by Cooper. WithSamson Miller leading the discussion and Shaw participat-ing in the explanation, the 10 items contained on thetypewritten "grievance list" were individually and sepa-rately discussed. As a consequence of the discussion of thegrievance item relating to the designation of a steward, theimpression was received that the Company and the Indianemployees had opened a channel of communication.Following the council meeting, the tribal presidentcaused to be prepared a memorandum, dated August 9,containing the following:35The foregoing is based upon a consideration of the testimony ofSammy Cooper,John Shaw, and the affidavit of Richard Rowand receivedin evidenceby stipulationof the parties.36KennethHeckman crediblydescribed thecustom-basedmentalprocess which impels the Mescalero Indians desiring to revoke any writtencommitmentmto whichthey had entered to do so in wasting.Heckmantestifiedcredibly thatCoopersuggested the necessity of a writtencancellation of the signed authorizations given the Union.ar Fred Heckman crediblytestifiedthatCooper'spast leadershipToday the Tribal Councilmet with your representative,Mr. Samuel Cooper,and management of The RowandCompany.Difficulties occurring during the past several weekswere reviewed and their respective solutions discussed.We are pleased that communications have been openedand that problems are being freely discussed now.We are glad to learn that construction is back underway at the project.You should all be commended onyour gentlemanly behavior during the dispute. Itappears that Rowand has recognized the problem andtaken steps to correct problem areas.Please keep in mind thatyour TribalCouncil andTribal President will work in your behalf. Should futureproblems arise that cannot be resolved on the job, wewould appreciate being immediately informed by eitherparty sothat we might have an opportunity to assist inthe solution of the problem.The memorandumwas distributedon the jobat the orderof the tribalpresident.During the week that followed, the Companyundertookto remedythe grievances specified on the"grievance list."Specifically,seatbeltswere installed,freshwater wassupplied,EugeneMitchellwas terminated from hisposition as grade foreman,and Sam Harrell was ordered tocease giving work instructions to employees,thus effective-ly endowing Plumlee and Bridges with exclusiveauthorityto instructemployees.9.The designation of a "steward"Prior tothe commencementof work on the morning ofAugust 21, John Shaw approached Bernard Little andasked Littleto assemble the Indianemployees. When thegroup had assembled, John Shaw noted that there hadbeen a request that the employees be permitted to selecttheir own steward. Shawsuggestedthat they proceed to doso bymeansof an election. One of the Indian employeessuggested that Bernard Little be designated and he wasselected. Richard Rowand was approximately 25 feet awayand other non-Indian employees had gathered nearby. Theelection took place on the work project. One or two non-Indian employees may have participated in the election.After the election of Little, Richard Rowand inquiredinto the status of Sammy Cooper as spokesman for theemployees. One of the Indian employees, Justin Mendez,asserted that Cooper had been self-appointed. Cooper wasnot present during the election of Bernard Little.38positions in thetribe andcurrent conversations with tribal members andCooper hadled him tobelievehe was the acknowledged spokesman for theIndian group.38Theforegoingisbased principallyupon the credited testimony ofBernardLittleand John Shaw. I do not creditthe testimony of little to theextent that it may infer that Rowand's inquiry into the status of SammyCooper transpiredprior to the election. Shaw credibly testified that Rowandmade no comment to the assembled group of employees until after theelection had transpired. THE ROWAND CO., INC.10710.The August 22 petitionAs a first order of business,and pursuant to inquiriesfrom Indian employees,Little caused to be prepared andcirculated a petition declaring the desire of signatoryIndian employees not to be represented by the Union.Little prepared the petition and had it typed in the office ofRichard Wardlaw.Little circulated the petition which wassigned on August 21 and22 by20 individuals.39 Theoriginal copy of the petition was forwarded by mail to theCompany.John Shaw retained the original in his office.90Joel Lathan testified that Little approached him with thepetition and requested him to sign it. Lathan testifiedfurther that Little made this request at a time when thepetition bore approximately five signatures.Lathan ques-tioned the wisdom of Little's action and asked Little whathe was endeavoring to do.Little responded,"Well, we'reall going along with this; and ifyou don't sign the paper,you're probably going to be fired."Littlewas not in asupervisory capacity with the Company 41At the time of his selection as spokesman for the Indianemployees,Bernard Little was approximately 62 years ofage and had previously served 8 or 9 years as a tribal judge.Additionally,he had served in the position of tribalsecretary for approximately 2 years, and had served astreasurer and as presidentof thecattle growers association.He is an incumbentof the board of thecattle growers andhad also been a member of the tribal counci14211.The termination of Giles Lucketta.His employmentGilesLuckett was employed byRespondenton Monday,July 31.He was terminatedon Thursday, August 3. Heworked as a mechanicon July 31 and August 1. On August2, he was assignedto operate a dozer and returned to thatassignmenton August 3 prior tobeing terminated atapproximately 8 a.m.Before his hire,Luckett hadmade telephonic contactwith both John Shaw and GuyPlumlee. In speaking withPlumlee,Luckett had stated thathe was a "union man"presentlyworking on a "non-unionjob" and he assertedthat it was not requisitefor him to work solely on unionprojects.Plumleestated thatthismade no differencebecause union wagesand benefits were paid by theCompany.Plumleeinquired as to Luckett's skills and wasinformedthat he could operate a dozer, blade, scrapperand serve as a mechanic.Luckett had had 15 years ofexperienceas a dozer operator and had hadsuccessfulemploymentexperiencewith severalconstructionfirms. Hewas not immediatelyhired byPlumlee.However, Luckett39Eight of the signators had executed union authorization cards.40The foregoing is based upon the testimony of Bernard Little, JohnShaw, and documents of record.41This testimony of Joel Lathan was not refuted in the record.Lathanalso testified that following Little's designation as "steward," Little began"acting as a boss"and had "been in charge"of employees working on thebrush pile,receiving directives from Plunilee as to orders to be transmittedby little to the employees.Lathan further testified that Little began "ndingaround"instead of doing rank-and-filework.On the other hand, thetestimony of Little andGuyPlumlee is to the effect that Little served onlyin a rank-and-file capacity during the period of time in question.However,ltudes further testified that,in Little's role as spokesman for the Indianhad occasionto refer Ted Thoma to the Company. Thomawas employed as a dozer operatorand through Thoma,Plumlee informedLuckett thathe would soonbe contact-ed.Plumlee didcontactLuckettsoon thereafter andLuckettwas employed as a bulldozer operator.43 Thomaremained in Respondent'semploy at the time of thehearing.Luckett was not initially used byPlumlee as a dozeroperatorbecause Plumlee had more immediate needs forsomeone with mechanic skills.Plumlee observed Luckett'swork as a mechanicand foundhim lacking in optimumspeed and productivity. On August2,Plumlee needed adozer operatorand, as found,assigned Luckettto a dozer.b.ThedischargeeffectuatedOn August 2, Luckettworked at assigned tasks operatinga dozer.The morning hours were spent in dirt loadingoperations.In the afternoon Luckett operated the dozer invariousdirt removal capacities. During the course of theday he hadoccasion to speak to Eugene Mitchell threeseparate times in aneffort toobtain instructions orpermission to perform designated tasks.On the initialoccasionwhen Luckettsought instructions from Mitchell,Mitchell asserted that he was"tired of tryingto teach anew crew everyweek how todo [the ] work." J. C.Campbell crediblytestified he observedLuckett improper-ly piling rocksand brush on August 2 and was assigned toremedy the conditioncreated.On August 3, Luckettagain operatedthe dozer. Heworked approximatelyan hourin strippingan embank-mentand at approximately8 a.m. was informed byPlumlee that he was being terminated.Earlier in themorning Plumleehad observed Luckett's work and hadreturned to the situs of Luckett's return,Luckett hadparked hisdozer and Plumlee observed Mitchell in thevicinity.Plumlee andLuckettspoke together and Plumleeinformed Luckett that he wasunableto use Luckettbecause Luckett could not do what Lucketthad stated hecould do. Nothing furtherwas said andLuckett's termina-tion was effectuated.Luckett testifiedthat on the morningof August3, he wasworkingon a steep embankmentwhich hadnecessitatedpositioningthe dozeron an angle tothe hill.He furthertestified that he had 15 years'experience as a dozeroperator and had neverbeen terminated from employmentfor any reason relating towork capabilities.44On the otherhand, Plumleetestified that he observedLuckett's work during the workday of August 2 and for aperiodof time on the morningof August 3. He furthertestified that, inthe meantime,Mitchell hadgiven him anemployees, Little was used as a contact for securing Indian laborers to workon the job. Additionally,Plumlee and Little consulted together on problemsin the nature of grievances which arose.42The foregoing is based upon the undisputed testimony of BernardLittle.43The foregoing is based upon a composite of the credited testimony ofGilesLuckettandGuyPlumlee.Icredit the testimony of Luckettconcerning the range of skills which he specified to Plumlee he possessed.44GilesLuckett credibly testified that following his termination onAugust 3 he became employed in the capacity of a mechanic and wassubsequently promoted to master mechanic and offered the position ofequipment superintendent. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDadverse evaluation of Luckett's productivity and he hadreceived a complaint from Ted Thoma to the effect that ithad been necessary for him to "straighten out" Luckett'sdozing work.Plumleefurther testified that when he returned to thesitus of Luckett's work on the morning of August 3 afterhaving observed Luckett perform work that morning, hehad already reached a determination to terminate Luck-ett's employment. He further testified that before he spoketoLuckett,Mitchell had gone in search of Luckett'sreplacement, employee LyleWalker.Plumlee furthertestified that he and Mitchell had discussed Luckett'sterminationthepreviousday,but that he had notspecifically instructed Mitchell on the morning of August 3to search out Luckett's replacement. Plumlee concededthat the hill on which Luckett had been working on themorningof August 3 was a steep one, but he asserted thatthree other operators had successfully worked on the hill.Moreover, he testified that on the previous day, August 2,he had observed Luckett work with the dozer and foundthat he was not operating it efficiently.Following Luckett's termination, Plumlee had occasionto speak to Joel Lathan. Lathan requested Plumlee toreassignhim to the dozer and asserted that Luckett couldnot run a dozer as well as he could. Lathan added thatLuckett had tried to organize the employees. PlumleedeclinedLathan's request, saying, in substance, thatLathan lacked sufficient skill to operate a dozer as well asPlumleedesired and that he would remain on the roller. Heobserved, further, that Luckett had already been terminat-ed and his involvement in unionization efforts was of noconcern.45Plumlee testified that he terminated Luckett because ofhis deficiencies as a dozer operator and added that he wasnot a fully productive mechanic. Plumlee conceded that atthe time of Luckett's termination the Company had needfor a competent dozer operator.At the time of Luckett's termination, no reference wasmade by Plumlee or Luckett to Luckett's union activities.The following morning, August 4, on the picketline, asfound above, Morce charged that Plumlee had terminatedLuckett for union activity. Luckett denied this, assertingthat the termination had been accomplished because45The latter findings are based upon the creditedtestimony of GuyPlumlee I do not credit the testimony of Joel Lathan to the effect that soonafter Luckett's termination Plumlee informed him that he had runLuckettoff the job because hehad triedto bring a union in.The recordas a whole reveals that Lathan was ambivalent in his affinityto the cause ofthe Unionand, in the showdown, revealed a willingness toabandon the Union in order to achieve more immediate employeeobjectivesIt is entirely consistent with Lathan's nature and personalobjectives,Iam convinced, for Lathan tohave spoken to Plumlee in themanner above found,seeking in the process to obtain his own immediateobjective of being assigned to a dozerin Luckett's stead and to seek also atthe same time to place the onus for bringing in the Union on Luckett whomLathan knew to be a principal advocate Lathan's tendency toward fleetingloyaltyto the union cause renderstotallyunpredictable his future course ofaction,had Plumlee acceded to his request to be assigned to a dozer. HadLathan achieved this objective,it is entirely foreseeable that he would haveavoided any card-signing activities at the picket line on August 4, and thathe would have striven to keep his leadership role in the union effort a secret.Itwas the shielding of his role as a leading advocate of the Union that wascrucial as a protective device against possible employer retribution, forLathan well appreciated that thefactof theorganizational effort wouldLuckett could not operate the dozer in the manner he hadrepresented.12.Thetermination of Joel Lathana.Lathan's work assignmentsJoelLathan commenced his employment with theCompany on or about July 8.He wasinitially employed inthe capacity of a scraper operator. Subsequently, he wasassigned to operate a dozer but wastakenoff the dozer onAugust 2 when Giles Luckett was assigned to it. Lathan, inturn,was assigned to work as a laborer. However, onAugust 3, following Luckett'stermination,LyleWalkerwas transferred from the roller to the dozer which had beenoperated by Luckett and Lathan was reassigned to theroller.Greater skill is required to operatea dozer than isrequired for operation of a roller.SoonafterAugust 3,however, Lathanwas againassigned tooperate adozer andremained as a dozer operator until August 15 when he wasdemoted to the laborer classification.On August 3, the dozer to which Lathanhad beenassigned became incapacitated through beingimmersed inmud. Similar episodes occurred on August 9 and 14. Onthe latter occasion, Lathan's dozer became so deeplyburied in the mud that the fan and floor boards werecovered and the mud rose to the top of theengine of thedozer. A crane was used to extract the dozer from the mud.Itwas necessary to repair the dozer after it had beenfreed.46On August 15, Lathan's job classification was changed tothat of laborer. Thereafter, on or about August 21, Lathanobserved another employeeoperatingthe dozer which hehad been operating on August 14. Lathan askedPlumleewhy the other employee wasoperatinghis dozer.47 Plumleeanswered that Lathan had taken a year's life off the dozerwhen he had immobilized it in the mud. Lathan contestedthisand questionedPlumlee'sactionin reassigning thedozer to another employee. He requestedpermission tospeak with Shaw. He did so. Shaw,Plumlee,and employeeChee participated in the discussion.In speaking with Shaw, Lathan protestedPlumlee'sassignment of his dozer to another employee.Plumleeintervened during the course of thestatementand asserted,soon be disclosed to the Company, and he had reason to believe on August3 that theauthorizationcardswould be used to gain recognition from theCompanyIt is pertinent to note that while Lathan willingly signed anauthorizationcard,he sought to avoid having cards signed by othersreturned to him on thejob. Consideringthis,and upon the record as awhole,I find a logical basis for Lathan's willingness to disclose to Plumleethe emergence of organizing efforts and Luckett's involvement therein.Moreover,in finding that Plumlee spoke to Lathan in the manner abovefound, I reject thetestimony of Lathan to the effect that on August 2Plumlee spoke in flattering terms concerning Luckett's capacity as a dozeroperatorLathan's account of what Plundee purportedly said was to anextent garbled,and Lathanclearlylacked certitude with respect to whatPlumlee supposedlydid say.Lathan's marked tendency to rationalize partsof his testimony,and the absence of separate evidence revealing any highdegree of skill vested in Luckett as a dozer operator requires rejection of thisfacet of Lathan's testimony.46The foregoing is based upon the credited testimony of Guy Plumlee. Icredit the testimony of Joel Lathan only to the extent that it is consistentwith the foregoing.17Therecord suggests that Lathan had been under the impression thathis dozer was undergoing repairs. THE ROWAND CO., INC.109in substance,that the transfer had been effectuatedbecause Lathan had caused the dozer to become stuck inthe mud.In the course of the discussion which followed,Shaw withdrew from his desk the petition which had beencirculated by Bernard Little among the employees on theproject 48 Lathan studied the petition and handed it backto Shaw.He asked Shaw if he were going to get his dozerback. This led to a discussion between Shaw and Plumleeregarding Lathan's competency as a dozer operator. Shawinformed Lathan that he would render a decision later.49Lathan testified that in an effort to obtain reassignmentto his dozer,he asked BernardLittlein his capacity assteward to intervene on his behalf. Lathan crediblytestified that Little refused to do so,asserting,in substance,that the fault for immobilizing the dozer resided withLathan. Lathan disputed this point with Little, contendingthat Little had directed Lathan to perform the work whichhad resulted in the dozer becoming stuck.Lathan testified independently that on August 14BernardLittle had directed him to perform the work whichhad resulted in the immobilization of the dozer and thatduring the periodin questionother machinery operated byother employees had becomeimmersedand immobilizeddue to mud conditions.AfterAugust 15 when Lathan'sclassificationwaschanged to that of laborer, he worked a total of 7 days inthe capacity of a laborer.On September 8, his name wasremovedfrom the payroll records of the Company.b.The terminationof Lathan effectuatedOn September 8, Plumlee reached the decision toterminateLathan. However, because Lathan did not workon September 8, Plumlee did not effectuate Lathan'stermination until September 9. Lathan had not reported towork on September 7 or 8 but he had worked onSeptember6.September 7 was a cloudy day and eightemployees reported to work. However, work ceased at 2:30p.m. on September 7 because of rain. The following daywas awet day but eight employees worked from a payrollcomplement of 34. In the period from August 15 throughSeptember 8, there were 16 normal workdays. On five ofthese days, excluding September 7 and 8, the project wasclosed down because of inclement weather.Lathan was informed of his termination on September 9+8As previously found, the petition stated the desire of the signatoryemployees not to have the Union represent them.+aThe foregoing is based upon a composite of the credited testimony ofJoel Lathan and John Shaw. I credit their respective versions of this meetingonly to the extent that the testimony is consistent with the above findings.Specifically, I do not credit the testimony of Joel Lathan to the extent that itinfers that when Shaw handed him the petition, he asked Lathan in specificterms whether Lathan was going to sign the petition. On the other hand,however, I do not credit the testimony of John Shaw to the effect that thepetition was not shown Lathan until Plumlee and Chee had departed fromhis office and the discussion of the dozerassignmenthad been terminated. Icredit Shaw's testimony that he showed Lathan the petition knowing thatLathan was a leader in the organizational effort and desiring, therefore, toobtain Lathan's reaction to the petition50The foregoing findings are based upon a consideration of thetestimony of Guy Plumlee, Joel Lathan, and J. C. Campbell. I credit thetestimony of Plumlee and Campbell to the effect that Campbell was presentduring the incident in question and overheard the conversation betweenPlumlee andLathan. Campbell testified persuasively with respect to hispresence andPlumlee credibly explained why counsel for Respondentby Plumlee when Lathan entered the trailer office of JohnShaw to obtain his paycheck. Shaw was not present in theoffice but Plumlee and J. C. Campbell were. Plumlee askedLathan for his hard hat and informed Lathan that he wasbeing terminated because he had not shown up for work"enough." Lathan asserted that he had had rain for 2 daysbut Plumlee answered that "other people" had reported.Lathan asserted that if the Company were going to operatein the State of New Mexico, it would have to do so underunion conditions. Plumlee did not reply directly buthanded Lathan the business card of the attorney whom theCompany had retained. He suggested that Lathan contactthe attorney if Lathan desired to pursue the matter. Asfound, the initial charge in the instant proceeding had beenfiled on August 9 .50Guy Plumlee testified that on the morning of September8 he reached the decision to terminate Lathan. He testifiedthat he did so because Lathan had failed to report to workon the 2 previous days, and he had observed Lathan ontwo or three occasions during the prior 48-hour perioddriving up and down the road near the work project in hisautomobile. Additionally, at approximately 7 a.m. on themorning of September 8, he had received a report to theeffect that Lathan had been observed by the nightwatchman in the company equipment yard. This observa-tion allegedly had transpired at approximately 4:30 a.m. onSeptember 8. In deciding to terminate Lathan, Plumlee hadgiven weight to these two considerations and was motivat-ed also by the fact that Lathan had caused his dozer to beburied "in the creek"; Lathan's asserted inability tooperate a dozer; his alleged failure on the last day of hisemployment to endeavor to do any "productive work,"occasioned, in part, by his alleged continual interruption ofother employees; and his asserted three separate 1-hourvisits to the office to discuss the reasons for his removal asa dozer operator; his asserted refusal to work as a rolleroperator or a laborer; and the alleged refusal of Indianemployees to work with Lathan as a laborer because ofLathan's reported attitude and alleged dangerous use of achain saw while working with other laborers. Plumleedenied that Lathan was terminated for union activities.Plumlee testified that at the time of the last dozerburying incident he had Lathan's explanation of thecircumstances surrounding the burying of his dozer in themud. As found, Lathan, in substance, explained that hebelatedly learned that Campbell witnessedthe terminationof Lathan. Acareful analysisof Campbell's testimony convinces me that, contrary to thecontentionmadeby General Counsel in his brief,Campbell was not anevasive witness. Rather I conclude that he testifiedtruthfullyconcerning theincidentswhich he observedand refused to be drawn into speculationconcerning possible occurrences which were beyond hisactual recall.Ido not creditLathan's testimony to the effect that in informing him ofhis termination Plumlee gave asthereasonthe fact that Lathan had notsigned the petition circulated by BernardLittlestating the desire ofemployeesnot to be representedby the UnionPlumlee's denial of thisstatement attributedto him byLathan is believable and consistent withRespondent's general claim that Lathan was terminated for cause Indeed,in light of Plumlee's testimonial assertion that he hada variety ofreasonsfor terminatingLathan, it would beanomalous, in my view,for Plumleeduring his interview with Lathan to have rested his decision on the groundclaimed byLathan and to have avoided, as Lathan's testimony infers,advancingany work-related basis in justification for the termination. I amconvinced,despite Lathan's apparent certitude to thecontrary,that Lathanrationalized this aspect of his testimony. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas following directives of individuals with authority overhim. Plumlee further contactedLittle and Yuzos,who, insubstance,gave Lathan's explanation no support.51Nei-ther through Plumlee nor otherwise did Respondentdevelop evidence to support Plumlee'sassertion thatLathan did no productive work on the last day of hisemployment and/or refused to do work for which he wasqualified.In further delineation of the grounds forterminating Lathan,Plumlee explained that it was merelythe failureof Lathan to work productively that wasweighedby himin deciding to terminateLathan.Plumleedenied thatthefactthat Lathan visited the office on threeseparate times on his last day of employment to protest hisremoval from his dozer led to Lathan's termination.Further, the evidence of record reveals that the Companywas the recipient of a written request, circulated byBernard Little, and signed by Indian employees, that theCompany remove Lathan from his job as a laborer.c.The aftermath of Lathan's terminationOn September 8, after Lathan had received his check, hewas approached by the individual who had served as nightwatchman during the morning hours of September 8 andwho had reported Lathan'spresence in the equipmentyard. Lathan was told by that individual that if he did notstay out of the equipment yard, he would be killed.Respondent did not undertake an investigation of Lathan'salleged presence in the equipmentyardon the occasion inquestion.However, a letter dated September 8, treatingwith the subject, was prepared and dispatched to the tribalpresident.Lathandenies being present in the equipmentyard and testified that he was at home during timespertinent to that incident.52 Lathan testified,in substance,that the night watchman who had implicated him had apropensity for physical violence. The record reveals that atthe time of the hearing the night watchman was in jail.53A week or two after his termination, Lathan hadoccasion to speak with Bernard Little.Little urged Lathanto speak with Richard Rowand about reinstatement,suggestingthat Lathan "drop everythingbecause [he was]not going to get any place that way anyway" 54Conclusions1.The Union's majorityIn agreementwiththe GeneralCounsel,I find that theUnion commanded a numericalmajority in an appropriatebargaining unit whenon August4 demand was made onPlumlee for recognition.I findthat on August4 the unit51Bernard little testified that he had stated that Lathan had "nobusiness"taking his dozer into the area where it became stuck.52 I reach no determination concerningthe accuracyof the report ofLathan's presence but I find,based upon the testimonyof GuyPlumlee andJoel Lathan,and considering the record as a whole, that priorto terminatingLathan,Plumlee had received reports concerning Lathan's unauthorizedactions.I find no basis for determining that the letter dated September 8was incorrectly dated to give plausibility to Plumlee's actions in terminatingLathan; and I find affirmativesupport forPlumlee's testimonythat he wasa recipient of reports implicating Lathan from Lathan's own testimonyinferring that as of September 8 he was being accused by the nightwatchman of intrusion into the equipment yard.was comprisedof 26 employees and the Unionpossesses 14valid authorization cards.Basic to this finding is the conclusion,subsequentlydelineated,thatGiles Luckett hadbeen terminated onAugust 3 forcause,and that Sam Harrell was at pertinenttimes until August 4 a supervisor within the meaning of theAct.Thesetwo exclusions from the complement of 27individualsare offsetby theinclusionof J. C.Campbell inthe unit.Abstainingfor present purposes from a discussion of theLuckett termination,it is appropriate,nonetheless,to herespecifically find thatthe exclusion of Harrell is based uponconvincingrecord evidence establishing that on and beforeAugust 4, and untilafterAugust 9,Harrell possessedauthorityto assign work tasks to unit employees and todirect them in the performanceof their work.His authorityto use independent judgment in making work assignmentsrendered him more thana "straw boss."I find that untilafter August 9Harrell was a supervisor within the meaningof the Act.On the other hand, the recordrevealsthat J. C. Campbellpossessedno authority of the typeand character sufficientto renderhim a supervisor,as that term is applied underthe Act.His inclusion in the unit perforce follows.Eight cards in possessionof the Unionon August 4 whenthe initialdemand was made uponthe Companyare not inissue.55Additionally,however,contrary toRespondent, Ifind that the Unionpossessedsix other validcards at thetimeof theinitial demand which must be included in thecomputation of majority.These are the cards of Cisco Bob,JustinMendez,IsadoreMendez,Gary Sherrell, JerrySherrell,and Don Bretz.56The evidenceestablishestomysatisfactionthat CiscoBob and JustinMendez executed their respectiveauthori-zation cards in context of discussions suggestingthat theUnion couldserve as a viable force in protecting theinterests of employees; and the cards were signed withknowledge that other employees had seen fit to designatethe Unionto represent them.These manifestations by Boband Mendez revealingan intent to join in concerted actionfor job protectionand betterment through the Union arenot negatedby rumors,known to them,or assumptions,indulged by them-neither shown to have emanated fromunion misrepresentation or threats-to the effectthat jobtenure wouldbe jeopardized by their failingto join in thecard-signing activities.In a similarvein the cardof Isadore Mendez must befound to representamanifestation of his intention toauthorizethe Unionto act on hisbehalf. Thisis so becausehe voluntarily affixed hissignature to an authorizationcard afterhaving observed other employees in the process53The night watchman did not testify but Bernard Little testified thatthe watchman had told him that he had observed two individuals in theequipmentyardduring the early hours of the morning of September 8.54This testimony is unrefuted.The record reflects that on September 27an amended charge was filed alleging,interWig;that Lathan had beenterminated because of his union activities.55These are the cards of Lathan,Cooper,Walker,Thoma,Gaines,Little,Andrews,and Dunleavy.58The latter three cards were signed very close in time to the initialdemand upon Plumlee,but no argument is made that those cards won notinMorce's possession at the time he made demand upon Plumlee. THE ROWAND CO., INC.of signingcards. By his own testimony, he did this knowingthat he was associating himself with the actions of thegroup with which he "worked." His act of affixing hissignature to an instrument which designated the Union ashis bargaining representative cannot be overcome by hisafter-the-fact declaration that he had received no explana-tion of the card's purposes and did not understand itsfunctions.I further find insufficient basis for invalidating the cardsexecutedby DonBretz,Gary Sherrell, and JerrySherrell.The record reveals that prior to affixing their signatures totheir respective authorization cards, each of the threeindividuals aforesaid had been informed of the assertedadvantages of belonging to a union.But equally signifi-cant,contrary toRespondent, there is no threat ormisrepresentation inferable from the legally factual andaccurate representation made to them by Luckett concern-ing the application of a union-shop provision to buildingtrades employees who might choose not to affiliate with thelabor organization ultimately designated by the majority ofemployees as their bargaining representative. Finally, thereisno showing that these three employees failed to readtheir authorization cards before signing them, and theinferenceis justified that in affixing their signatures to thecards they knew the nature of their act and possessed thecapacity to understand that by signing they were furtheringthe cards' purpose.57While the matter is not free from doubt, I conclude,nonetheless, that the authorization card of Melford Yuzosdoes not qualify as a valid designation to be included in thecomputationof the Union's majority. Thus, while Yuzoshad been instructed by Lathan that the lot of employeesgenerally would be improved by joining the Union, Lathansupplemented this representation by the statement thatYuzoswas the lastemployee to sign a card and if Yuzoswas not a union member he would be unable to work onthe project. Because of impaired vision Yuzos did not havethe opportunity to read the card which he signed, and hewas not sufficiently instructed by Lathan as to the meaningand implications of his act of signing.Thus,Yuzos'signaturemay not be properly interpretedas signifying aninformed and unfettered declaration of desire or intent todesignate the Union as his bargaining representative.I similarly conclude that the Union possessed 14 validauthorization cards in a unit of 27 employees on August9.58The August 4 demand for recognition, a valid andcontinuing one, as discussed below, was sufficient to giverise to an obligation on the part of Respondent, on August9, to recognize and bargain with the Union. But, in anyevent, the Union reiterated its demand and when it did itpossessedmajority status in an appropriate unit. In sofinding,Iinclude in the computation the authorizationsrSee N L R B v. Gissel Packing Co,395 U.S. 575, 606-607 (1969);LeviStrauss &Co,172 NLRB 732, 733. CfHeck's, Inc,156 NLRB 760enfd. inpertinentpart, 386 F 2d 317 (C.A. 4, 1967),which isinappositebecause thethreat tojob securitywas stated as an absolute,unlike here wherealternative consequences of signing or refusing to sign an authorization cardwere factually postulated58A fair inferenceis that byAugust 9,as employeegrievances had notbeen remediedin Coto,and, indeed,corrective action hadjustbegun,Campbell had not been installed as a supervisor.asAlthough these employees were not on thecompany payroll duringthe week ending August 4, the week in which they executed their respectiveIIIcards of Clifford Chee,John Balatche,and Edgar Torreswhich the Respondent does not challenge.59 I include alsothe authorization card of George LaPaz.Ido so upon anevaluationof the record evidence which sufficientlyestablishes that LaPaz and Lathan had spoken togetherconcerning unionization efforts and possible resort tounion assistance in securing LaPaz'reinstatement to hisformer position of employment;and upon my convictionthat the chain of custody of the authorization cardpurporting to bear George LaPaz'signature was estab-lished with sufficient particularity to warrant the conclu-sion that the signature contained on the card whichLaPazhimselfdelivered to Lathan contained LaPaz'authenticsignature.Indeed,at the hearing Respondent made noeffort to cast doubt upon the authenticity of whatpurported to be LaPaz'signatureby presenting forcomparison payroll or related social security forms bearinga signature verified to be that of LaPaz.2.The demandI find no basis for concluding, as Respondent avers, thattheUnion in demanding recognition failed to define thebargaining unit with particularity sufficient to apprise theCompany of the employee group in which the Union wasseeking recognition and bargaining rights. As this recordreveals, the initial demand was in a unit of all employeesworking for the Company and was based upon cardssigned by employees allegedly working on the CienegitaCanyon project. The Company had no other employees inthe State of New Mexico or any adjoining state. Plumleeinspected the cards and knew that the Union demandingrecognition was a building trades union, the OperatingEngineers. In the circumstances, it is doubtful that Plumleewas misled on August 4 into believing the request relatedto employees other than those on the project on which hewas presently serving in a supervisory capacity. Moreover,any ambiguity that may initially have risen was short livedbecause the events of the day revealed clearly to theCompany that the Union was seeking recognition in anemployee group under supervision of Plumlee and Shaw,and it became apparent that, in Shaw's view, the tribe hadessential say in the matter.While the record is silentregarding the number of employees on projects associatedwith the Company in Arkansas at the time in question, itstrainsmatters to assume that, given the foregoingcircumstances, Respondent was misled into believing thattheUnion was seeking recognition in a companywidebargaining unit. I reject such a notion as bordering on thefrivolous 60Similarly, as the nonsupervisory employees working onthe project on August 4 were employed in operator andauthorization cards, the parties tacitly treated Chee,Balatche, and Tones asemployees with reasonableexpectationof being employed, as indeed theywere during the payroll period ending August 9.00 "No particular form of words is necessary to apprise the employer ofthe Union's demand."N.LR B v. Albuquerque Phoenix Express,368 F.2d451 (C.A. 10, 1966). It is sufficient that the words used conveyed that ademand for recognition is being made and defined the unitwith sufficientclarity to put the employer on notice.Joy Silk Mills v. N LR B,175 F.2d732, 741 (C.A.D.C.);Furrs, Inc.,157 NLRB 387, 397, enfg. 381 F.2d 562(C.A. 10, 1967). In anyevent,the August9 chargeclearly andunambiguous-ly definedthe unit.SeeNationalWelders Supply Co., Inc,145 NLRB 948. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDlaborer classifications, and as Respondent's agents-in-cluding Rowand-were aware of the identity of the unionseeking recognition, the Company could not reasonablyhave been misled as to the classifications encompassedwithin the demand. The project was, of course, aconstruction job and there was no significant complementof clerical or support personnel. The record does reveal,however, that there was a substantial integration andinterrelationship of construction-related job classificationsand functions on the project at the time of the August 4demand. Accordingly, the fact that two employees at thatpoint in time may have been working essentially as driversof the water truck is too insubstantial a deviation towarrant adoption of the Respondent's contention that theunitwas not properly identified as defined. The unit,limited to a single construction project, is presumptivelyappropriate.613.The alleged violations of Section 8(a)(1) and (5)Ifindupon the record evidence that Respondentengaged in conduct which violated Section 8(a)(1) and (5)of the Act, but I find that, because of the peculiar andmitigating circumstances which attend this case, and inlight of the context in which these transgressions occurred,a Gissel-typebargaining order is not appropriate.62The quest for union representation had its genesisessentially in the search by Indian employees for protec-tion and redress of asserted past abuses and predictedfuture mistreatment and discrimination in job assignmentand tenure. Cooper, an Indian with past leadershipcredentials, and Lathan, a white married to a MescaleroApache, took the initiative in contacting the Unionfollowingad hocmeetings and discussions by the residualwork complement of Indian employees who anticipated,but sought to foreclose, the fate that had befallen theirfellowMescaleros who had been separated from employ-ment on the project in favor of whites "from Arkansas." Itwas against this background that the Union entered thepicture.But after entering upon the scene, the Union found thatthis particular organizing effort involved more than thenormal triumvirate of employer, employees, and union, forthe employee group was dichotomized because the objec-tiveswhich motivated the Indian constituency were, atonce, broader gauged, but, nonetheless, more ethnicallyoriented, than were those that attracted the segment ofwhite employees-less than a majority-who joins : theIndians in seeking union guidance. Indians and whitesshared in their desire for improved working conditions, butthe Indian employees were seeking, first and foremost, jobprotectionand a sense of recognition and dignitySympathetic to the Indians, and committed legally andphilosophically to betterment of the plight of the Mescale-rd Apache group, was the tribal administration, in reality afourth force, neither hostile nor dedicated to the concept ofuvuonizationas thecourse of best interest for the Indianemployees.Considering the principal factions embodied with vitalirterest in the organizing effort, the thread that runsthrough this record is the interest of the Union and theCompany, respectively, in protecting their normal andtraditional interests; the preoccupation of the tribaladministration with unimpeded progress in the develop-ment of the dam and recreational complex, consistent withtribal interests; and the opportunistic character of theIndians' interest in collective representation. Pragmatismwas the hallmark of the Indians' involvement. Illustrativeof the intermixture of atypical influences-represented bythe Indian constituency and the tribal administration-in-to an otherwise typical organizing context, is the recordevidence revealing the immediate,mediatory effortsundertaken by the tribal administration on the veryafternoon of the initial day of picketing; and the unseemlywillingness, reflected in the record, of Cooper and Lathanto seek out and meet with representatives of the Companyon the very heels of the Union's demand for recognitionand its assertion of bargaining rights on behalf of allemployees.The instant record contains no basis forassuming an ulterior company-oriented motivation on thepart of the tribal administration in convening the meetingon the afternoon of August 4. There is no significantrecord support for a finding that Cooper merely fronted forthe Company in securing the presence of Lathan and Cheeat a meeting with company representatives on the night ofAugust 5.63 At both the August 4 and 5 meetings theCompany addressed itself to a resolution of employeegrievances. The forums were not of the Company's choice,but company representatives were willing participants,although enmeshed in a very real sense by the ardor withwhich a resolution of grievances,ultra viresthe Union, waspursued by the employee participants in the meeting. Andmuch that transpired must be viewed in context of theunion avowal, in open meeting on August 4, that itscontinued presence as a representative force on behalf ofthe employees was wholly conditional upon the will anddesire of the employees themselves.As I view the record, the Company at this point intime-August 4 or 5-was not free to deal with employees,individually or as a group, except through the Union. TheCompany was, of course, free to insist upon a Boardelection to resolve the question concerning representationraised by the Union's August 4 claim for recognition. Asabove delineated, this claim was supported by a valid card-based majority, and the request for recognition was, in allmaterial respects, a valid one. Thus, even though therequest had not been lodged with an official of theCompany empowered to grant recognition, it had beenfactually conveyed to that official through Shaw andPlumlee, authoritative conduits. Being thus apprised of theUnion's claim to bargaining rights, the Company wasobligated to treatonlywith the Union if, during the periodprior to the election which it was the Company's right to61Furrs, Inc., supra, Farmer-Bocken Co,181 NLRB 410,414;Welsh Co.,63 Skepticism is not theequivalent of certitude and a mere suspicion that146 NLRB 713. See alsoBensonWholesale Company, Inc,164 NLRB 536,Cooperwas actingwith duplicityin setting up the meeting is not a sufficient545basis for a finding thatthis was the fact62N.L.R.B v Gissel Packing Co., 395 U.S. 575 (1969) THE ROWAND CO., INC.113demand, any change or alteration in employee benefits orconditionsof employment were to be effectuated.64The willingness of the Company at the August 4 meetingto enter into a dialogue through Shaw concerning employ-ee grievances was not a serious or substantial transgressionof employee rights, considering the circumstances of theoccurrence, including the limited nature of Shaw's partici-pation and the relatively innocuous nature of Shaw'scomments. Standing alone Shaw's conduct would hardlyjustify a remedial order. This is so even though Morce'sprotests of Shaw's actions were ignored by Shaw in favorof limited, essentially passive, participation in a considera-tion and enumeration of employee grievances.Shaw's conduct on the afternoon of August 4 assumes nomore a critical dimension when considered against theearlier threat uttered by Plumlee on the picket line to theeffect that he would clear the blockaded entrance to theproject by the use of a "D-8." To be certain, this was athreat by a supervisor and is an utterance of the type notcountenanced by Section 8(axl) of the Act. But the threatoccurred at the outset of the picketing, after a truncatedorganizing effort, and was uttered in the confusion and"animal exuberance" of the picket line. This being so, itseems apparent that Plumlee acted impetuously throughemotion,and his threat may not reasonably be construedas a portent of militant and calculated hostility on the partof the Company toward the Union.Of more crucial significance, however, was the participa-tion of Shaw and Plumlee in the August 5 meeting withLathan and Chee. Here the Company clearly disclosed itswillingness to do more than ride with the wave of employeeambivalence. Although not the prime movers in the salientevents of the evening of August 5, the Company'ssupervisors,Shaw and Plumlee, deftly exploited theoccasion prompted by Lathan's telling disclosure to theeffect that the Union was dispensable if the employeescould look to the Company for corrective action. TheCompany was in clear violation of the Act in participatingwith Lathan and Chee in a compilation of a list ofemployee grievances to be resolved by the Company.While I find no basis for concluding that Shaw andPlumlee promised inheat verbato correct the grievancesenumerated on the list compiled, the act of signing thesheet containing the list carried an attribution and inferredan obvious commitment. Thequid pro quo,althoughimplied, was apparent.But if the participation of Shaw and Plumlee and theirvalidating of the grievance list during the course of theAugust 5 meeting was unlawful-and I find that it wasviolative of Section 8(a)(5) and (1) of the Act-it is to beremembered that much of the initiative in listing thegrievances came from Lathan. Notably, the concept of asteward and the replacement of the dirt foreman emanatedfrom Lathan and only one item-basically an item whichmet employer interests-was included upon recommenda-tion of the company representatives. Contrary to theGeneral Counsel, I do not find that Lathan was offered apromotion to foreman as an inducement for his coopera-tion in convincing employees to abandon the Union. Aconditionalhint,tentativeenough in character,wasbroached to the effect that Lathan would be givenfavorable consideration,but no promise,as such, wasarticulated.Moreover, there was much in Lathan's person-ality and relationship to the tribe that made him a logicalchoice as a bridge between supervision and the employees,and it was not unnatural that,in response to Lathan'sdemand that the incumbent dirt foreman be removed,Shaw should inquire if Lathan were interested in the job. Ifind that Shaw violated the Act in holding out theprospects,even in veiled terms, that Lathan might benefitfrom changesto be wroughtin supervision as a conse-quence of the discussions that had transpired during thecourse of the evening. As in previous situations,supervi-sion seized opportunities propitious to achieving a weaken-ing of the Union's following. This opportunity was not oftheCompany's making but the tactic was knowinglypursued.Finally,consistent with Shaw's adroitness in exploitingopportunities accorded him, the hospitality which he andPlumlee displayed to Lathan and his wife and the Chees onthe night of August 5 sufficiently implies the willingness oftheCompany to foster the apparent disposition of theIndian group to abandon the Union. By lending itsencouragement in the mannerdescribed,Respondent mustbe found to have violated Section 8(a)(1) and (5) of theAct.That the Company, through Richard Rowand andthrough Shaw and Plumlee, willingly participated in theAugust 6 meeting with Cooper is further established. Here,again,Cooper made the arrangements and nothing ofsubstance would support a finding that the meeting arosefrom any company initiative. It is clear, however, that themeeting treatedwithmatters relating directly to theconcerted activities of the employee group that had signedunion authorization cards. The meeting terminated withRowand knowing that the strike and blockade of theentrance to the jobsite by Indian employees would not becontinued. Cooper had conveyed to Rowand the willing-ness of the Indians to forego representation if employeegrievances could be satisfactorily resolved. It is, therefore,readilydiscernible that in this instant, as in previousmeetings featuring direct dealings with unit employeesconcerning terms and conditions of employment, theCompany violated Section 8(a)(1) and (5) of the Act 85In contradistinction to the foregoing, however, I amunable to discern a violation of the Act flowing fromShaw's mere attendance, through invitation of the tribalcouncil, at the August 9 meeting. Shaw's role, beyond hisattendance,was passive and he undertook no initiativedesigned to influence the discussions,decisions,or sub-stantive aspects of the meetings. The course of the meetingrevealed that the events previouslyset inmotion voluntari-ly by Lathan and Cooper seeking immediate satisfaction ofemployee grievances without the Union, had resulted in64 f find unsupportable the Respondent's contention that "wages,hours,65Because the Company engaged in grievance discussions and dialogueand terms and conditions of employment"were not involved in thewith unit employeespriorto the time the employeesvoluntarilywithdrewdiscussion of August 4 and subsequent meetings The topics related in thesupport for the Union, thereby encouraging their defection,N.LRB. vmostimmediatemanner to conditions of employment.Reeder Motor Co.,202 F.2d 802 (C.A. 6), and cases of similar thrust, citedby Respondent,are not deemed apposite. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDachievement of a crystalized consensus among the Indiangroup, albeit, by company encouragement and strategy. Asof August 9, however, matters which had engrossed theinterestsof all factions now were to be finally andconclusively resolved by the essentially unilateral action ofthe Indian group and their tribal and administrativeadvisers and servants. This was manifested and given formthrough the circulation of the petition by which thesignatorymembers of the Indian group signaled theirdesire to withdraw from any commitment to the Union. Ifind that the evidence is not sufficiently compelling towarrant a conclusion that the Company assisted in theactual preparation or circulation of the petition. Little'sprediction to Lathan concerning the adverse results to bevisited upon him by his refusal to add his name to thosethat had been upon the petition is not attributable to theCompany, and this is so even if it were to be found thatLittle had some borderline supervisory authority at thetime.The Company must be found, however, to have violatedthe Act by agreeing to the selection of a steward, whichaction eventualized directly from the events of the August5 meeting in which Shaw and Plumlee participated in thecompilation of a grievance list. There is no basis, however,for concluding that the employee choice of Bernard Littleto serve in the capacity of steward was in any wayinfluenced by the Company,66 but, in any event, theremedy applicable to this incident would not be materiallydifferent by virtue of a finding to the contrary.67 And, inthe absence of concrete evidence showing a nexus to theCompany, as distinct from the tribal administration, I amnot willing to presume that the decision to circulate thepetitiondisavowing further employee interest in unionrepresentationwas anything but a voluntary act agreedupon by the Indian group through consultation with tribaladvisers.However, in agreement with the General Counsel, I findthat Respondent violated Section 8(a)(1) when, on or aboutAugust 21, Shaw confronted Lathan with the petitionduring the course of a meeting and conversation relating toLathan's protest against being denied assignment as adozer operator.4.The termination of Giles LuckettIam unable to conclude that the General Counselproved by the preponderance of the credible evidence thatRespondent terminatedGilesLuckett because of hisinvolvement in concerted or union activities. Initially, thereisno direct evidence to refute Guy Plumlee's belir"abletestimony that he first became apprised of union activitiesgenerally, and Luckett's role therein, specifically, followingLuckett's termination. The organizing effort was a briefone and there is no evidence to suggest that the question ofunion representation had received anything but the mostcovert consideration by the employees on the project.Detection of employee card-signing activity and union-related conversation was rendered complex because of the66Cf.Swift Produce, Inc,203 NLRB No. 60, wherein the Board foundthat the mere presence of an employer agent during the selection of anelection observer to represent employees in a Board election wasa salientconsiderationin finding a violation of Section 8(axl) of the Act.dispersal of jobs and manpower over the large geographicarea of the project. Thus, upon the record developed by theGeneral Counsel, only suspicion would support afindingthat, prior to terminating Luckett, Plumlee or Mitchell, thedirt superintendent, knew that Luckett had signed a unionauthorization card and/or had played a leading role inattempting to organize employees.Nonetheless, the General Counsel earnestly contendsthatRespondent's defense of good cause termination isrendered suspect by Luckett's own capacity as a qualifieddozer operator and the need which existed at the time ofLuckett's termination for capable personnel to serve on theproject. Such evidence as supports the General Counsel'sevaluation of Luckett's capacity as an operator springsessentially from Luckett's own accounting of his years ofexperience. However, by his own appraisal his greatest skillappears to have been as a mechanic. Moreover, his ownpersonal evaluation of his capacity to operate a bulldozerwith a high degree of skill gains support only from hisapparent record of successful employment by otheremployers and under different supervision. But, on theother hand, the General Counsel called no witness to castdoubt upon Plumlee's appraisal of Luckett's limited skill,as displayed during his short employment stint with theCompany; nor did the General Counsel successfullychallenge the testimony revealing that fellow employeeswere enlisted to redo some of Luckett's work. While thereis little doubt upon the record as a whole that Respondenthad need for competent operators, the record evidencedoes disclose that there had been a high degree of turnoveron the project and there is much to suggest that Mitchell,the dirt foreman, had not been easily pleased by Luckett'spredecessors and was not greatly impressed by Luckett'swork performance. Indeed, the record warrants theinference thatMitchell shared Plumlee's dim view ofLuckett's capacity and this was a contributing force inpersuading Plumlee to terminate Luckett.The foregoing must also be evaluated against the recordevidence revealing that Luckett was hired by Plumlee infull knowledge of Luckett's prior union membership, thatemployee Ted Thoma, whom Luckett himself had referredto Plumlee, was retained in Respondent's employ althoughhe had signed a union authorization card; that LyleWalker, who replaced Luckett, had similarly signed one;and upon the consideration, also, of evidence revealing ahigh degree of turnover at the project. When the evidenceof record is thus evaluated, I conclude and find that thesole factor of the timing of Luckett's termination inrelation to his union and concerted activities, which werelimited and covert in nature, is not sufficient to support afinding of a Section 8(a)(3) and (1) violation.5.The termination of Joel LathanOn the other hand, I find that the evidence preponder-ates in favor of a finding that Respondent demoted Lathaneffectiveon or about August 21, and subsequently671subsequently findthatcertain conduct of Bernard Little wasattributableto Respondent but this became soby virtueof Little's functionsand roleafterhe became steward. THE ROWAND CO., INC.terminatedhim on September 9 because he had engaged inunionactivities.It is axiomaticthat if an employer is motivated,even inpart,by union considerations in adversely affecting the jobassignmentor tenure of an employee,he engagesin unfairlaborpractices in violation of Section 8(a)(3) and (1) of theAct. I am convinced that the record supports the findingthat Respondent's demotion and subsequent terminationof Lathan was pretextual.Respondent's knowledge of Lathan's initialinvolvementin promotingthe Union is established. Lathan's willingnesssubsequently to contribute to the defeat of the union effort,inexchangefor immediate rectification of employeegrievances,has been described. Lathan's refusal,still later,to joinin theemployee effort to withdraw their authoriza-tions to theUnion or to disclaim further interest in theUnion, is a matter of record. It is of no moment here todefinethe basis for Lathan's ambivalence. It may well havecome fromhis realization that his efforts to circumvent theUnion in search of a resolution of employee grievances hadnot renderedthe Company sufficiently beholden to him toperpetuate him in his dozerassignment.On the other hand,he may have determined that his attempt to ride withCooper's star had been frustrated by employee selection ofLittle as their steward or conduit to the Company ratherthan Lathan's compatriot, Cooper. Suffice to find Lathandecidedafter August 5 toagain casthis lot with the Unionand todisassociate himself from employee efforts bypetition to bring about the Union's final demise. This, ofcourse,came to the attention of supervision and wasgraphically revealed when Shaw confronted Lathan withthe petition on August 21.I reject Respondent's contention that Shaw was onlytoying with Lathan. Shaw's action had a more significantmeaning anditwas intended to convey to Lathan thenotion that his aspirations of being a dozer operator weretied to his willingness to join in the effort to finally andconclusively dislodge the Union. It begs the question tocontendthat Lathan had accorded Respondent with validreasons fortaking his dozer assignment away. The decisionto assignanother employee, other than Lathan, to thedozer,once it was reactivated, as it was by September 21, isinseparablein realistic terms from the decision to basefutu. ' assignments on Lathan's willingness to recant fromhis renewedaffinity to the Union. If futureassignmentswereobtainable through the act of signing, it is reasonablyinferablethat the present assignment was being foreclosedbecause ofLathan's failure to sign. Obviously,skill as adozeroperator was not thesoledeterminant. Neither waspast"proclivity"for immobilizing the dozer. I amconvincedand find that these were rationalizations andwereused as pretexts to cloak a discriminatory assignmentdecisionspringing, at least in part, from Lathan's unwill-ingness tosign the petition which was being circulated.From the point in time of Lathan's refusal,his ultimatefateas an employee became sealed. The pending unfairlabor practice charge and prevailing circumstances madethe momentimpropitious for direct action against Lathan.Respondent bided its time and acted when Lathan's115absence from work accorded a reasonable opportunity fordisguising true intent. The union-based motivation thathad influenced the dozer assignment had continuedunbroken for the several days between Lathan's unlawfuldemotion and his termination. That Respondent was notprecluded from terminating Lathan for cause, evenfollowing his unlawful demotion,is not disputed.But thepretextual nature of the reasons advanced to camouflagethe unlawful character of Lathan's eventual terminationare disclosed by the disparate standard applied to Lathan'sabsences during inclement weather,as compared to similarabsences by other employees during the same period oftime.68Moreover,itisnoteworthy that in terminatingLathan, Plumlee specified only his absence as the reason.No reference was made to other asserted bases for theaction.Clearly,the investigation into Lathan's allegedunauthorized presence in the equipment area during theearly morning hours of his termination had not proceededsufficiently far to have warranted immediate action.Lathan appears not to have been warned about his allegedneglect of his work on September 6 when he assertedlyprotested his work assignment.There is nothing to suggestthat Lathan had been subordinate by refusing work givento him prior to his termination. No corrective action orcautionary efforts were undertaken to cause Lathan tocorrect his assertedly careless use of a chain saw. Noverification of significance was undertaken to support theexistence of any "improper" attitude on the part of Lathantoward other employees in the laborclassification.While there is bases in the record for concluding that,given a different context, any or all of the explanationsadvanced at the hearing by Respondent for deciding toterminate Lathan would have justified the action taken.But Lathan's termination cannot be separated from thethreat that preceded Lathan's demotionand the demotionitself.Respondent had done nothing to eradicate theeffects of Shaw's August 21 implied threat relating to thepetition. The entire record points toward a continuation ofRespondent's desire to avoid treating with the Union.Respondent advanced only Lathan's failure to report towork as the basis for his termination when, on September9,he was informed of his separation. It would, therefore,strainmatters to conclude that Shaw's unretracted threatto Lathan had no motivating influence upon the September9 action. I find that it did, that it was a movingconsideration in the termination, and that the terminationwas unlawful within the meaning of Section 8(aX3) of theAct.Finally, in agreement with the General Counsel, I findthat in late September or early October, when BernardLittle urged Lathan to "drop everything," Little acted as anagent of Respondent, and possessed a sufficient investitureof authority to recruit and effectively recommend theemployment of employees to constitute him a low-echelonsupervisor. I find that his request, because of its timing,constituted a request for Lathan to bring his influence tobear in an endeavor to cause the Union to drop the chargeswhich had been filed relating to Lathan's termination. Thestatement violated Section 8(axl) of the Act.68The work force reached essentially skeleton proportions on September7 and 8,and the weatherhad admittedlybeen inclementdung the previousseveral days. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engagedin unfairlabor practices in violation of Section 8(a)(1), (3), and (5)of the Act, I shall recommend that itcease and desisttherefrom and take certain affirmativeaction designed toeffectuate the policies of the Act.Having found that Respondent unlawfully demoted JoelLathan, and thereafter unlawfully terminated his employ-ment, in violation of Section 8(a)(3) and (1) of the Act, Ishall order that Respondent offer Joel Lathan immediateand full reinstatement to his former or substantiallyequivalent position of employmentas anoperator withoutprejudice to his semonty or other rights and privileges andmake him whole for any loss ofearningshe may havesuffered by reason of the discriminationagainst him.Backpay shall be computedin the mannerprescribed in F.W.WoolworthCompany,90 NLRB 289, together withinterestin accordance with the policy of theBoard as setforth inIsis Plumbing & Heating Co.,138 NLRB 716. Theforegoing recommendationleavesRespondentfree in anondiscriminatory and objectivemanner to assign JoelLathan either to a position of roller operator or dozeroperator, or a substantially equivalent position,consistentwith the interchangeable use made of his work skills priorto on or about August 21, 1973, when he was unlawfullydemoted.Nothingin this ordershall be construed ascondoningor recommendingLathan's present or subse-quent discriminatoryassignmentto a work task in thelaborer classification.Having found that the Union commanded a card-basedixiajority on August 4 and 9, when it made valid demandsupon the Respondent for recognition and bargaining; andhaving further found that in the period between thosedates, and thereafter, the Respondent engaged in conductin violation of Section 8(a)(1), (3), and (5) of the Act, thereremainsthe question whether the Respondent should berequired, upon demand, to bargain collectively with theUnion. I conclude that a bargaining order would not beappropriate because it would serve to impose upon theemployees of Respondent in the unit herein foundappropriate a bargaining agent from whose selection theyrecanted,at least partially as a result of their owninitiatives, and which may not be of their present desireand choosing. The ill-defined nature of the employees'resort to and reliance upon the Union as an entity tofurther employee demands is exemplified, in part, by thecleardistinctiondrawn on August 4 by the Indianemployee group between its own efforts, through ablockade of the cattle guard entrance, to deny theCompany access to the constructionsite on the reserva-tion;and their abstinence from the simultaneous picketingconducted by select representatives of the Union. It isfurther illustrated by the readywillingness of the Indiangroup,including signators to union authorization cards, asfirst exemplified at the initial August 4 groupmeetings, tocircumvent the Union, to relegate it to a totally auxiliaryrole and to treat it essentially as a redundancyin terms oftheir own efforts.While the evidence is sufficient to findthat the Union possessed a card majority and thus towarrantSection8(aX5)and(1)findings,therearesubstantialundertones in the record that the Indianconstituencywas acting without full appreciation andinsight into the ramifications of union representation. Also,Respondent's conduct, while violative of the Act, wasmitigated by other factors and eventualities detailed in thebody of this Decision.The Court inN.L.R.B. v. Gissel Packing Company,395U.S. 575(1969), made clear the fact thata bargaining ordershould be imposed or withheldinkeeping with theparticular circumstances of each case,and that noper seapproach should be pursued by the Boardin determiningwhether or not to order an employer to bargain with aunion without an election.It is believed that the interests ofthe employees, and the public purposes protected by theAct, would best be served herein by ordering Respondent,(a) to cease and desist from the practices herein foundviolative of the Act; (b) to post appropriatenotices; and (c)through an authorized agent or representative of theCompanyat the level of project engineer,or higher, at ameeting of employees called by Respondent, to read aloudthe verbatim contents of the notice attachedhereto asAppendix B. [Omitted from publication]. It is furtherrecommended that Respondent be ordered to take reason-able steps through immediate proper posting of notices,and/or by direct mail, if necessary, to immediately notifyall individuals in its employ during the payroll periodendingAugust 4, 1972, and August 9, 1972, in jobclassifications included in the appropriate unit hereindescribed, and all such individuals presentlyin itsemploy,of the time, place, and purpose of themeetingat which thecontents of Appendix B shall be read aloud in verbatimfashion. Simultaneously or in essentiallycontemporaneousmanner with the notificationmail signed copies ofAppendix B to each employee aforesaid. The meeting to beheld in expeditious fashion as soon as reasonably practica-ble following the date of the issuance of this decision, andin any event within 30 days thereafter,shall be convened atthe tribal administration facilities,the tribal administrationwilling, or at some other appropriate place in the environsof the Mescalero Apache Indian Reservation near Ruido-so,New Mexico; and it shall be open to a designatedrepresentative of the Union, the Unionwilling, and arepresentative of the General Counsel. It is believed thatthe suggested remedial steps will eradicate the effects ofRespondent's unlawful conduct sufficiently to permit theemployees to achieve collective representation through aunion of their choice, or to refrain from sucha course ofaction free from coercive influences 69Upon the foregoing findings of fact and uponthe entirerecord in this case, I make the following: THE ROWAND CO., INC.117CONCLUSIONS OF LAW1.The Rowand Company, Inc., is an employerengagedin commercewithin the meaning of Section 2(6) and (7) ofthe Act.2.InternationalUnion of Operating Engineers, Local953, AFL-CIO, is a labor organization within the meaningof Section2(5) of the Act.3.All heavy equipment operators and laborers em-'ployed by Respondent at its Cienegita Dam and ReservoirprojectnearRuidoso,New Mexico, excluding officeclerical employees, guards, watchmen, and supervisors asdefined inthe National Labor Relations Act, as amended,constitutea unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.4.On August 4, 1972, and on August 9, 1972, and inthe period between those dates, the Union represented amajority of employees in the aforesaid appropriate unitand made legally valid demands for recognition andbargainingupon the Respondent.5.By refusing to recognize and bargain collectivelywith the Union on and after August 4, 1972, with respect toemployees in the above-described appropriate unit, theRespondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(5) of theAct.6.By bypassing the Union and negotiating directlywith unit employees concerning wages, hours, and termsand conditions of employment of employees included inthe above-described appropriate unit, the Respondentengaged inunfair labor practices in violation of Section8(a)(5) of the Act.7.By virtue of direct dealings and negotiations withunitemployees, conductedwithout consultation andbargainingwith the Union,resulting in resolutions ofemployee grievances and in the effectuation of changes inthe terms and conditions of employment of unit employ-ees, the Respondentengaged inconduct violative ofSection 8(a)(5) and (1) of the Act.8.By threatening to clear the employee blockade of theentrance to the Mescalero Apache Indian Reservation byuse of force; by offering Joel Lathan a promotion as aninducement for abstaining from union or concertedactivities;by participating in the formulation of anagreementwhereby unit employees would be accordedrepresentation through a steward of their choice andassistingemployees in the effectuation of that agreementachieved as a consequence of direct and unlawful dealingswith unit employees at a time they were represented by theUnion; by confronting Lathan with a petitionrevealingthat he had failed to join others in withdrawing support ofthe Union; and by urging Joel Lathan to withdraw unfairlabor practice charges filed with the National LaborRelations Board, the Respondent engaged in conduct inviolation of Section 8(a)(l) of the Act.9.By demoting Joel Lathan from his job as an operatoronAugust 21 and assigning him to the lesser jobclassification of laborer; and by terminating Joel Lathanon September 9, both because Lathan had engaged inunion and protected concerted activities, the Respondentengaged in conduct in violation of Section 8(a)(3) and (1)of the Act.10.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within themeaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]69 It isnot recommended that the modifications made in workingbeyond that implicit in the cease and desist order herein to modify theconditions be rescinded,nor that the Company take any affirmativeactionstatusof the steward selected by the employees.